EXHIBIT 10.1

 

--------------------------------------------------------------------------------

$2,500,000,000

CREDIT AGREEMENT

Among

ADVANCED MICRO DEVICES, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

WELLS FARGO BANK, N.A.,

as Collateral Agent

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent

Dated as of October 24, 2006

 

--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Sole Lead Arranger

MORGAN STANLEY SENIOR FUNDING, INC.,

as Sole Bookrunner

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1. DEFINITIONS    1

1.1

   Defined Terms    1

1.2

   Other Definitional Provisions    39 SECTION 2. AMOUNT AND TERMS OF
COMMITMENTS    40

2.1

   Commitments    40

2.2

   Procedure for Loan Borrowing    40

2.3

   Repayment of Loans    40 SECTION 3. GENERAL PROVISIONS APPLICABLE TO LOANS   
41

3.1

   Optional Prepayments    41

3.2

   Mandatory Prepayments    41

3.3

   Conversion and Continuation Options    43

3.4

   Limitations on Eurodollar Tranches    43

3.5

   Interest Rates and Payment Dates    43

3.6

   Computation of Interest and Fees    44

3.7

   Inability to Determine Interest Rate    44

3.8

   Pro Rata Treatment and Payments    45

3.9

   Requirements of Law    46

3.10

   Taxes    47

3.11

   Indemnity    49

3.12

   Change of Lending Office    50

3.13

   Replacement of Lenders    50

3.14

   Evidence of Debt    51

3.15

   Illegality    51 SECTION 4. REPRESENTATIONS AND WARRANTIES    52

4.1

   Financial Condition    52

4.2

   No Change    53

4.3

   Corporate Existence; Compliance with Law    53

4.4

   Power; Authorization; Enforceable Obligations    54

4.5

   No Legal Bar    54

4.6

   Litigation    54

4.7

   No Default    55

4.8

   Ownership of Property; Liens    55

4.9

   Intellectual Property    55

4.10

   Taxes    55

4.11

   Federal Regulations    55

4.12

   Labor Matters    55

4.13

   ERISA    56

4.14

   Investment Company Act; Other Regulations    56

4.15

   Subsidiaries    56

4.16

   Use of Proceeds    56

4.17

   Environmental Matters    56

4.18

   Accuracy of Information, etc.    57

 

i



--------------------------------------------------------------------------------

4.19

   Security Documents    58

4.20

   Solvency    58

4.21

   Anti-Terrorism Laws    58 SECTION 5. CONDITIONS PRECEDENT    59

5.1

   Conditions to Extension of Credit    59 SECTION 6. AFFIRMATIVE COVENANTS   
63

6.1

   Financial Statements    63

6.2

   Certificates; Other Information    64

6.3

   Payment of Obligations    65

6.4

   Maintenance of Existence; Compliance; Acquisition Documents    65

6.5

   Maintenance of Property; Insurance    66

6.6

   Inspection of Property; Books and Records; Discussions    66

6.7

   Notices    66

6.8

   Environmental Laws    67

6.9

   Additional Collateral    67

6.10

   Further Assurances    69

6.11

   Spansion Collateral Account    69 SECTION 7. NEGATIVE COVENANTS    70

7.1

   Indebtedness    70

7.2

   Liens    73

7.3

   Fundamental Changes    73

7.4

   Asset Sales    74

7.5

   Restricted Payments    74

7.6

   Capital Expenditures    78

7.7

   Limitation on the Issuance and Sale of Capital Stock of Restricted
Subsidiaries    79

7.8

   Transactions with Affiliates    79

7.9

   [Intentionally Omitted]    80

7.10

   Restrictions on Distributions from Restricted Subsidiaries    80

7.11

   Lines of Business    82

7.12

   Designation of Restricted and Unrestricted Subsidiaries    82

7.13

   Amendments to Certain Documents    83

7.14

   Limitations on Guarantees of Indebtedness by Restricted Subsidiaries    84

7.15

   Accounting Changes    84

7.16

   Consolidated Net Senior Secured Leverage Ratio    84 SECTION 8. EVENTS OF
DEFAULT    84 SECTION 9. THE AGENTS    87

9.1

   Appointment    87

9.2

   Delegation of Duties    87

9.3

   Exculpatory Provisions    88

9.4

   Reliance by Agents    88

9.5

   Notice of Default    88

9.6

   Non Reliance on Agents and Other Lenders    89

9.7

   Indemnification    89

9.8

   Agent in Its Individual Capacity    90

9.9

   Successor Agents    90

 

ii



--------------------------------------------------------------------------------

9.10

   Agents Generally    91 SECTION 10. MISCELLANEOUS    91

10.1

   Amendments and Waivers    91

10.2

   Notices    92

10.3

   No Waiver; Cumulative Remedies    94

10.4

   Survival of Representations and Warranties    94

10.5

   Payment of Expenses and Taxes    94

10.6

   Successors and Assigns; Participations and Assignments    95

10.7

   Adjustments; Set off    99

10.8

   Counterparts    100

10.9

   Severability    100

10.10

   Integration    100

10.11

   GOVERNING LAW    100

10.12

   Submission To Jurisdiction; Waivers    101

10.13

   Acknowledgments    101

10.14

   Releases of Liens    102

10.15

   Confidentiality    102

10.16

   WAIVERS OF JURY TRIAL    103

10.17

   Delivery of Addenda    103

10.18

   Supplemental Schedules    103

10.19

   Patriot Act Notice    103

10.20

   Post-Closing Actions    103

SCHEDULES:

4.1(b)

   Guarantee Obligations

4.4

   Consents and Authorizations

4.6

   Litigation

4.9

   Intellectual Property

4.10

   Taxes

4.15

   Subsidiaries

4.19

   UCC Filing Jurisdictions

7.1

   Existing Indebtedness

7.2

   Existing Liens

EXHIBITS:

A

         Form of Assignment and Assumption

B

         Form of Collateral Agreement

C

         Form of Exemption Certificate

D

         Form of Note

E

         Form of Closing Certificate

F

         Form of Legal Opinion of Latham & Watkins

G

         Form of Solvency Certificate

H

         Form of Collateral Trust Agreement

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 24, 2006, among ADVANCED MICRO DEVICES,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC. (“MS”), as administrative
agent (in such capacity, and together with its successors in such capacity, the
“Administrative Agent”), WELLS FARGO BANK, N.A., as collateral agent under the
Collateral Agreement (in such capacity, the “Collateral Agent”) and MORGAN
STANLEY SENIOR FUNDING, INC., as syndication agent (in such capacity, the
“Syndication Agent”).

WHEREAS, the Borrower intends to acquire directly or indirectly (the
“Acquisition”) all of the issued and outstanding Capital Stock of ATI
Technologies Inc. (“ATI”);

WHEREAS, the Borrower has requested that the Lenders lend to the Borrower up to
$2,500,000,000 to finance a portion of the Acquisition and to pay fees and
expenses relating to the Transaction (as defined below). The Lenders have
indicated their willingness to agree to lend such amounts on the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Accounts Receivable”: as defined in the Collateral Agreement.

“Acquisition”: as defined in the recitals to this Agreement.

“Acquisition Agreement”: the Acquisition Agreement, dated as of July 23, 2006,
among the Borrower, 1252986 Alberta ULC and ATI.

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Additional Notes”: as defined in the Senior Notes Indenture.



--------------------------------------------------------------------------------

“Administrative Agent”: as defined in the preamble to this Agreement.

“Affiliate”: of any specified Person means (a) any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person or (b) any other Person who is a director or
executive officer of (i) such specified Person, (ii) any Subsidiary of such
specified Person, or (iii) any Person described in clause (a) above. For the
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Affiliate Transaction”: as defined in Section 7.8.

“Agents”: the collective reference to the Collateral Agent, the Administrative
Agent and the Syndication Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the aggregate then unpaid principal amount of such
Lender’s Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement.

“AMD Fab 36 KG”: AMD Fab 36 Limited Liability Company & Co. KG.

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (each as
from time to time in effect) and any similar laws relating to terrorism.

“Applicable Margin”: for any day, a rate per annum equal to (a) at any time the
outstanding aggregate principal amount of the Term Loans is equal to or greater
than $1,750,000,000, (i) with respect to Base Rate Loans, 1.25% and (ii) with
respect to Eurodollar Loans, 2.25% and (b) at any time the outstanding aggregate
principal amount of the Term Loans is less than $1,750,000,000, (x) with respect
to Base Rate Loans, 1.00% and (y) with respect to Eurodollar Loans, 2.00%.

 

-2-



--------------------------------------------------------------------------------

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans or similar extensions of credit in the ordinary course and is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender, or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Asset Sale”: any sale, lease, transfer, issuance or other disposition (or
series of related sales, leases, transfers, issuances or dispositions) by the
Borrower or any Restricted Subsidiary, including any disposition by means of a
merger, consolidation or similar transaction (each referred to for the purposes
of this definition as a “disposition”), of (a) any shares of Capital Stock of a
Restricted Subsidiary (other than directors’ qualifying shares) or (b) any other
Property of the Borrower or any Restricted Subsidiary outside of the ordinary
course of business of the Borrower or such Restricted Subsidiary, other than, in
the case of clause (a) or (b) above:

(i) any disposition by a Restricted Subsidiary to the Borrower or by the
Borrower or a Restricted Subsidiary to a Restricted Subsidiary;

(ii) any disposition that constitutes a Permitted Investment or Restricted
Payment permitted by Section 7.5;

(iii) any disposition effected in compliance with Section 7.3;

(iv) the sale or other disposition of cash or Cash Equivalents;

(v) the exchange of assets held by the Borrower or a Restricted Subsidiary of
the Borrower for assets held by any Person (including Capital Stock of such
Person); provided that (x) the assets received by the Borrower or such
Restricted Subsidiary of the Borrower in any such exchange will immediately
constitute, be part of or used in a Related Business and (y) any such assets
received are of a comparable Fair Market Value to the assets exchanged;

(vi) any disposition in a single transaction or series of related transactions
of assets for aggregate consideration of less than $10,000,000; and

(vii) any disposition of surplus, discontinued, damaged or worn-out equipment or
other immaterial assets no longer used in the ongoing business of the Borrower
and its Restricted Subsidiaries;

provided that, in each case, (x) if any Accounts Receivable are disposed of in
any manner to the Borrower or a Restricted Subsidiary, either the Borrower or
such Restricted Subsidiary shall

 

-3-



--------------------------------------------------------------------------------

comply with the provisions of Section 6.9 so that the Collateral Agent maintains
a first priority perfected Lien on such Accounts Receivable and (y) any
disposition of Intellectual Property by a Subsidiary to the Borrower or by the
Borrower or a Subsidiary to a Subsidiary shall be (i) in the ordinary course of
business or (ii) in connection with tax planning or tax optimization.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

“ATI”: as defined in the recitals to this Agreement.

“ATI Existing Credit Facilities”: collectively, (i) the Facility Letter from
HSBC Bank Canada to ATI Technologies Inc. dated March 31, 2006, (ii) the
Facility Letter from HSBC Bank Canada to ATI Technologies Distribution Inc.
dated March 31, 2006, (iii) the Facility Letter from HSBC Bank Canada to ATI
Technologies Ltd. dated April 19, 2006, and (iv) the Facility Letter from HSBC
Bank Canada to ATI Technologies (L) Inc. dated April 19, 2006.

“Attributable Debt”: in respect of a Sale and Leaseback Transaction means, at
any date of determination, (a) if such Sale and Leaseback Transaction is a
Capital Lease Obligation, the amount of Indebtedness represented thereby
according to the definition of “Capital Lease Obligations,” and (b) in all other
instances, the present value (discounted at the interest rate implicit in such
transaction, determined in accordance with GAAP) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended).

“Austin Facility Sale and Leaseback Transaction”: any Sale and Leaseback
Transaction consummated after the Closing Date relating to the approximately
58.787 acres of Property located in Austin, Texas at the southeast corner of
William Cannon and Southwest Parkway described generally as the Lantana project
Phase 1, Section 4, Blk. U, Lot 1 City of Austin Grids C-20 and C-21 whereby the
Borrower transfers such Property to a third party and leases the Property back
from such party.

“Average Life”: as of any date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (a) the sum
of the product of the number of years (rounded to the nearest one twelfth of one
year) from the date of determination to the dates of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Preferred Stock multiplied by the amount of such payment by
(b) the sum of all such payments.

 

-4-



--------------------------------------------------------------------------------

“Base Rate”: a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the higher of (a) the rate
of interest published by the Wall Street Journal, from time to time, as the
prime rate and (b)  1/2 of 1% per annum above the Federal Funds Effective Rate.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefited Lender”: as defined in Section 10.7(a).

“Blocked Person”: as defined in Section 4.21.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: the board of directors of the Borrower.

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries.

 

-5-



--------------------------------------------------------------------------------

“Capital Lease Obligations”: any obligation under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP; and the
amount of Indebtedness represented by such obligation shall be the capitalized
amount of such obligations determined in accordance with GAAP; and the Stated
Maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty. For purposes of
Section 7.2, a Capital Lease Obligation shall be deemed secured by a Lien on the
Property being leased.

“Capital Stock”: with respect to any Person, any shares or other equivalents
(however designated) of any class of corporate stock or partnership interests or
any other participations, rights, warrants, options or other interests in the
nature of an equity interest in such Person, including Preferred Stock, but
excluding any debt security convertible or exchangeable into such equity
interest.

“Capital Stock Sale Proceeds”: the aggregate cash proceeds received by the
Borrower from the issuance or sale (other than to a Subsidiary of the Borrower
or an employee stock ownership plan or trust established by the Borrower or any
Subsidiary for the benefit of their employees) by the Borrower of its Capital
Stock (other than the New Equity or Disqualified Stock) after the Closing Date,
net of attorneys’ fees, accountants’ fees, underwriters’ or placement agents’
fees, discounts or commissions and brokerage, consultant and other fees actually
Incurred in connection with such issuance or sale and net of taxes paid or
payable as a result thereof minus any portion of such proceeds required to be
applied to the prepayment of the Loans pursuant to Section 3.2.

“Cash Equivalents”: any of the following:

(a) United States dollars or euros;

(b) Investments in U.S. Government Obligations maturing within 365 days of the
date of acquisition thereof;

(c) certificates of deposit and eurodollar time deposits with maturities of 12
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding 12 months and overnight bank deposits, in each case
with any domestic commercial bank or any commercial bank in a member state of
the European Union having capital and surplus in excess of $500,000,000;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

 

-6-



--------------------------------------------------------------------------------

(e) commercial paper, having the highest rating obtainable from Moody’s or
Standard & Poor’s and in each case maturing within one year after the date of
acquisition;

(f) auction-rate preferred securities having a maturity of 28 days or less from
the date of acquisition and a minimum rating of “AA” by Standard and Poor’s or
“Aa2” by Moody’s; and

(g) money market funds at least 90% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition.

“Change of Control”: the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act or any successor provisions to either of the foregoing),
including any group acting for the purpose of acquiring, holding, voting or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, except that a person will be deemed to have “beneficial ownership”
of all shares that any such person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the total voting power of the Voting Stock of the
Borrower; or

(b) the sale, transfer, assignment, lease, conveyance or other disposition,
directly or indirectly, of all or substantially all the Property of the Borrower
and the Restricted Subsidiaries, considered as a whole (other than a disposition
of such Property as an entirety or virtually as an entirety to a Wholly Owned
Restricted Subsidiary) or the Borrower merges or consolidates with or into any
other Person or any other Person merges or consolidates with or into the
Borrower, in any such event pursuant to a transaction in which the outstanding
Voting Stock of the Borrower is reclassified into or exchanged for cash,
securities or other Property, other than any such transaction where:

(i) the outstanding Voting Stock of the Borrower is reclassified into or
exchanged for other Voting Stock of the Borrower or for Voting Stock of the
Surviving Person; and

(ii) the holders of the Voting Stock of the Borrower immediately prior to such
transaction own, directly or indirectly, not less than a majority of the Voting
Stock of the Borrower or the Surviving Person immediately after such transaction
and in substantially the same proportion as before the transaction; or

 

-7-



--------------------------------------------------------------------------------

(c) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with any new
directors whose election or appointment by such Board or whose nomination for
election by the stockholders of the Borrower was approved by a vote of not less
than a majority of the directors then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute at least a majority
of the Board of Directors then in office; or

(d) the stockholders of the Borrower shall have approved any plan of liquidation
or dissolution of the Borrower.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is October 24, 2006.

“Closing Date Material Adverse Effect”: a change, effect, event, occurrence,
state of facts or development that, individually or in the aggregate with other
such changes, effects, events, occurrences, states of facts or developments, is
both material and adverse with respect to the financial condition, business,
operations, results of operations, properties, assets or liabilities of the
Borrower, ATI and their subsidiaries taken as a whole; provided, however, that
to the extent any effect, event, occurrence, state of facts or development is
caused by or results from any of the following, it shall not be taken into
account in determining whether there has been (or whether there could reasonably
be expected to be) a Closing Date Material Adverse Effect: (a) conditions
affecting the United States or Canadian economy generally, (b) conditions
generally affecting the industries in which the Borrower or ATI conduct
business, (c) any direct or indirect actions of Nvidia Corporation or Intel
Corporation, (d) (i) with respect to ATI, conditions directly caused by the
actions of the Borrower or resulting from actions taken in accordance with a
request or the consent of the Borrower made after the date hereof and (ii) with
respect to the Borrower, conditions directly caused by the actions of ATI or
resulting from actions taken in accordance with a request or the consent of ATI
made after the date hereof, (e) any delays or cancellation of orders caused by
the announcement of the Acquisition Agreement, (f) any change in the market
price or trading volume of securities or failure by the Borrower or ATI to meet
published securities analyst estimates (but not the underlying causes thereof),
(g) material worsening of market conditions caused by acts of terrorism or war
occurring after the date hereof, (h) any stockholder litigation arising from
allegations of breach of fiduciary duty relating to the Acquisition Agreement,
and (i) any losses of employees of ATI or the Borrower caused by the
announcement of the Acquisition Agreement.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

-8-



--------------------------------------------------------------------------------

“Collateral Agent”: as defined in the preamble to this Agreement.

“Collateral Agreement”: the Collateral Agreement to be executed and delivered by
the Borrower and each Subsidiary party thereto, substantially in the form of
Exhibit B.

“Collateral Trust Agreement”: the Collateral Trust Agreement to be executed by
the Loan Parties, the Trustee (as defined therein) and the Administrative Agent,
substantially in the form of Exhibit H.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make a
Loan to the Borrower hereunder in a principal amount not to exceed the amount
set forth under the heading “Commitment” under such Lender’s name on such
Lender’s Addendum or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original aggregate amount of the Commitments
is $2,500,000,000.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 3.9, 3.10, 3.11 or
10.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated October 2006 and furnished to the Lenders.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Cash Flow”: for any period, an amount equal to, for the Borrower
and its consolidated Restricted Subsidiaries:

(a) the sum of Consolidated Net Income for such period, plus the following to
the extent reducing Consolidated Net Income for such period, without
duplication:

(i) the provision for taxes based on income or profits or utilized in computing
net loss;

(ii) Consolidated Fixed Charges;

(iii) depreciation and amortization (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) of the Borrower and its consolidated Restricted
Subsidiaries for such period; and

(iv) any other non-cash items (other than any such non-cash item to the extent
that it represents an accrual of, or reserve for, cash expenditures in any
future period); minus

(b) all non-cash items increasing Consolidated Net Income for such period (other
than any such non-cash item to the extent that it will result in the receipt of
cash payments in any future period).

“Consolidated Fixed Charge Coverage Ratio”: as of any date of determination, the
ratio of (a) the aggregate amount of Consolidated Cash Flow for the most recent
four consecutive fiscal quarters for which internal financial statements are
available to (b) Consolidated Fixed Charges for such four fiscal quarters;
provided, however, that:

(i) if (x) since the beginning of such period the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding or Repaid any
Indebtedness or (y) the transaction giving rise to the need to calculate the
Consolidated Fixed Charge Coverage Ratio is an Incurrence or Repayment of
Indebtedness, then, in each case, Consolidated Fixed Charges for such
four-quarter period shall be calculated after giving effect on a pro forma basis
to such Incurrence or Repayment as if such Indebtedness was Incurred or Repaid
on the first day of such four-quarter period; provided that in the event of any
such Repayment of Indebtedness, Consolidated Cash Flow for such period shall be
calculated as if the Borrower or such Restricted Subsidiary had not earned any
interest income actually earned during such period in respect of the funds used
to Repay such Indebtedness; and

(ii) if (x) since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made any Asset Sale or an Investment (by

 

-10-



--------------------------------------------------------------------------------

merger or otherwise) in any Restricted Subsidiary (or any Person that becomes a
Restricted Subsidiary) or an acquisition of Property which constitutes all or
substantially all of an operating unit of a business, (y) the transaction giving
rise to the need to calculate the Consolidated Fixed Charge Coverage Ratio is
such an Asset Sale, Investment or acquisition, or (z) since the beginning of
such period any Person, that subsequently became a Restricted Subsidiary or was
merged with or into the Borrower or any Restricted Subsidiary since the
beginning of such period, shall have made such an Asset Sale, Investment or
acquisition, then, in each case, Consolidated Cash Flow for such four-quarter
period shall be calculated after giving pro forma effect to such Asset Sale,
Investment or acquisition as if such Asset Sale, Investment or acquisition had
occurred on the first day of such four-quarter period.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest expense on such Indebtedness shall be calculated as
if the base interest rate in effect for such floating rate of interest on the
date of determination had been the applicable base interest rate for the entire
period (taking into account any Interest Rate Agreement applicable to such
Indebtedness if such Interest Rate Agreement has a remaining term in excess of
12 months). In the event the Capital Stock of any Restricted Subsidiary is sold
during the period, the Borrower shall be deemed, for purposes of clause
(x) above, to have Repaid during such period the Indebtedness of such Restricted
Subsidiary to the extent the Borrower and its continuing Restricted Subsidiaries
are no longer liable for such Indebtedness after such sale.

“Consolidated Fixed Charges”: for any period, the total interest expense of the
Borrower and its Consolidated Restricted Subsidiaries, plus, to the extent not
included in such total interest expense, and to the extent Incurred by the
Borrower or its Restricted Subsidiaries, without duplication,

(a) interest expense attributable to leases constituting part of a Sale and
Leaseback Transaction and to Capital Lease Obligations;

(b) amortization of debt discount and debt issuance costs, including commitment
fees;

(c) capitalized interest;

(d) non-cash interest expense;

(e) commissions, discounts and other fees and charges owed with respect to
letters of credit and banker’s acceptance financing;

 

-11-



--------------------------------------------------------------------------------

(f) net costs associated with Hedging Obligations (including amortization of
fees) related to Interest Rate Agreements;

(g) Disqualified Stock Dividends;

(h) Preferred Stock Dividends;

(i) interest Incurred in connection with Investments in discontinued operations;
and

(j) interest actually paid by the Borrower or any Restricted Subsidiary under
any Guarantee of Indebtedness of any other Person.

“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its consolidated Restricted Subsidiaries; provided, however, that there
shall not be included in such Consolidated Net Income:

(a) any net income of any Person (other than the Borrower) if such Person is not
a Restricted Subsidiary, except that, subject to the exclusion contained in
clause (c) below, equity of the Borrower and its consolidated Restricted
Subsidiaries in the net income of any such Person for such period shall be
included in such Consolidated Net Income up to the aggregate amount of cash
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution to a Restricted Subsidiary, to the limitations
contained in clause (b) below);

(b) any net income of any Restricted Subsidiary if such Restricted Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions, directly or indirectly, to the Borrower, except
that, subject to the exclusion contained in clause (d) below, the equity of the
Borrower and its Consolidated Restricted Subsidiaries in the net income of any
such Restricted Subsidiary for such period shall be included in such
Consolidated Net Income up to the greater of (i) the aggregate amount of cash
actually distributed by such Restricted Subsidiary during such period to the
Borrower or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to another Restricted
Subsidiary, to the limitation contained in this clause (b)) and (ii) the
aggregate amount of cash that could have been distributed by such Restricted
Subsidiary during such period to the Borrower or another Restricted Subsidiary
as a dividend or other distribution (subject, in the case of a dividend or other
distribution to another Restricted Subsidiary, to the limitation contained in
this clause (b));

 

-12-



--------------------------------------------------------------------------------

(c) any gain or loss realized upon the sale or other disposition of any Property
of the Borrower or any of its consolidated Subsidiaries (including pursuant to
any Sale and Leaseback Transaction) that is not sold or otherwise disposed of in
the ordinary course of business;

(d) any net after-tax extraordinary gain or loss;

(e) to the extent non-cash, any unusual, non-operating or non-recurring gain or
loss;

(f) the cumulative effect of a change in accounting principles;

(g) any non-cash compensation expense realized for grants of performance shares,
stock options or other rights to officers, directors and employees of the
Borrower or any Restricted Subsidiary; provided that such shares, options or
other rights can be redeemed at the option of the holder only for Capital Stock
of the Borrower (other than Disqualified Stock);

(h) any cash or non-cash expenses attributable to the closing of manufacturing
facilities or the lay-off of employees, in either case which are recorded as
“restructuring and other special charges” in accordance with GAAP; and

(i) gains or losses due to fluctuations in currency values and the related tax
effect.

Notwithstanding the foregoing, for purposes of Section 7.5 only, there shall be
excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of Property from Unrestricted Subsidiaries to the
Borrower or a Restricted Subsidiary to the extent such dividends, repayments or
transfers increase the amount of Restricted Payments permitted under clause
(a)(iii)(y) thereof.

“Consolidated Net Senior Secured Debt”: at any date, (a) the aggregate principal
amount of all Senior Secured Indebtedness of the Borrower and its Restricted
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP minus (b) the average daily balance of all amount of cash and Cash
Equivalents that would, in conformity with GAAP, be included in “total current
assets” (or like caption) on a consolidated balance sheet of the Company and its
Restricted Subsidiaries for the 30-day period prior to such date.

“Consolidated Net Senior Secured Leverage Ratio”: as at the last day of any
period, the ratio of (a) Consolidated Net Senior Secured Debt on such day to
(b) Consolidated Cash Flow for such period.

 

-13-



--------------------------------------------------------------------------------

“Consolidated Working Capital”: at any date, the excess of (a) all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries on
such date over (b) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date, but excluding the current portion of any Funded Debt of the Borrower
and its Restricted Subsidiaries on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Currency Exchange Protection Agreement”: in respect of a Person, any foreign
exchange contract, currency swap agreement, currency option or other similar
agreement or arrangement designed to protect such Person against fluctuations in
currency exchange rates.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disqualified Stock”: any Capital Stock of the Borrower or any of its Restricted
Subsidiaries that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, in either case at the option of the
holder thereof) or otherwise:

(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

(b) is or may become redeemable or repurchaseable at the option of the holder
thereof, in whole or in part; or

(c) is convertible or exchangeable at the option of the holder thereof for Debt
or Disqualified Stock, on or prior to, in the case of clause (a), (b) or (c),
123-days following the maturity date of the Loans. Notwithstanding the
foregoing, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Borrower
to repurchase such Capital Stock upon the occurrence of a Change of Control or
an Asset Sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Borrower may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 7.5.

 

-14-



--------------------------------------------------------------------------------

“Disqualified Stock Dividends”: all dividends with respect to Disqualified Stock
of the Borrower held by Persons other than a Restricted Subsidiary. The amount
of any such dividend shall be equal to the quotient of such dividend divided by
the difference between one and the maximum statutory federal income tax rate
(expressed as a decimal number between 1 and 0) then applicable to the Borrower.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Employee Plan”: an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of the Borrower or a Commonly Controlled Entity.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) that regulate, relate to or impose liability or standards
of conduct concerning protection of human health or the environment, as now or
may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying Eurodollar rates as may be selected by
the Administrative Agent or, in the absence

 

-15-



--------------------------------------------------------------------------------

of such availability, by reference to the rate at which the Administrative Agent
is offered Dollar deposits at or about 11:00 A.M., New York City time, two
Business Days prior to the beginning of such Interest Period in the interbank
Eurodollar market where its Eurodollar and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year and
(iv) the aggregate net amount of non cash loss on the sale, lease, transfer or
other disposition of assets by the Borrower and its Restricted Subsidiaries
during such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
over (b) the sum, without duplication, of (i) the amount of all non-cash credits
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by the Borrower and its Restricted Subsidiaries in cash during
such fiscal year on account of Capital Expenditures (excluding the principal
amount of Indebtedness incurred to finance such expenditures (but including
repayments of any such Indebtedness incurring during such period or any prior
period) and any such expenditures financed with the proceeds of any Reinvestment
Deferred Amount), (iii) the aggregate amount of all regularly scheduled
principal payments or voluntary prepayments of Funded Debt (including the Loans
and the principal portion of Capital Lease Obligations) of the Borrower and its
Restricted Subsidiaries made during such fiscal year (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (iv) increases in Consolidated Working
Capital for such fiscal year, and (v) the aggregate net amount of non-cash gain
on the sale, lease, transfer or other disposition of assets by the Borrower and
its Restricted Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income.

 

-16-



--------------------------------------------------------------------------------

“Excess Cash Flow Application Date”: as defined in Section 3.2.

“Exchange Act”: the U.S. Securities Exchange Act of 1934, as amended.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which the
pledge of all of the Capital Stock of such Subsidiary as Collateral, would, in
the good faith judgment of the Borrower, result in a tax liability to the
Borrower.

“Excluded Indebtedness”: all Indebtedness permitted by Section 7.1 except for
Indebtedness permitted under Section 7.1(b)(xii) and (xiii).

“Existing Senior Notes”: the Borrower’s 7.75% senior notes due 2012 issued
pursuant to the Senior Notes Indenture.

“Extraordinary Event”: any event the result of which any Person receives
Extraordinary Receipts.

“Extraordinary Receipts”: any cash received by or paid to or for the account of
any Person not in the ordinary course of business, including, without
limitation, tax refunds received in connection with or as a result of any
settlement or audit, pension plan reversions, proceeds of insurance (including,
without limitation, any key man life insurance but excluding any business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments received in connection with any
purchase agreement but excluding amounts received in reimbursement or
compensation for a prior expenditure or loss.

“Fab 36”: individually and collectively, AMD Fab 36 Holding GmbH, AMD Fab 36
Admin GmbH, AMD Fab 36 KG and AMD Fab 36 LLC.

“Fab 36 Credit Facility”: the €700,000,000 Term Loan Facility, dated April 21,
2004, among AMD Fab 36 Limited Liability Company & Co. KG, and the lenders party
thereto as in effect on the date hereof.

“Fab 36 Partnership Agreements”: (i) the Limited Partnership Agreement of AMD
Fab 36 Limited Liability Company & Co. KG dated April 21, 2004, by and among AMD
Fab 36 LLC, LM Beteiligungsgesellschaft MbH, AMD Fab 36 Holding GmbH, AMD Fab 36
Admin

 

-17-



--------------------------------------------------------------------------------

GmbH, Leipziger Messe GmbH and Fab 36 Beteiligungs GmbH, (ii) Agreement of
Purchase and Sale of Limited Partner’s Interests dated April 21, 2004, by and
among Leipziger Messe GmbH, Fab 36 Beteiligungs GmbH, AMD Fab 36 Holding GmbH,
AMD Fab 36 Admin GmbH, and AMD Fab 36 Limited Liability Company & Co. KG,
(iii) Agreement on the Formation of a Silent Partnership dated April 21, 2004,
by and among AMD Fab 36 Limited Liability Company & Co. KG, Leipziger Messe GmbH
and Fab 36 Beteiligungs GmbH and (iv) Agreement of Purchase and Sale of Silent
Partner’s Interests dated April 21, 2004, by and among the Borrower, Leipziger
Messe GmbH, Fab 36 Beteiligungs GmbH, AMD Fab 36 Holding GmbH, AMD Fab 36 Admin
GmbH, and AMD Fab 36 Limited Liability Company & Co. KG.

“Fair Market Value”: with respect to any Property, the price that could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of whom is under undue pressure or
compulsion to complete the transaction. Fair Market Value shall be determined,
except as otherwise provided, (a) if such Property has a Fair Market Value equal
to or less than $25,000,000, by any Responsible Officer of the Borrower or
(b) if such Property has a Fair Market Value in excess of $25,000,000, by at
least a majority of the Board of Directors and evidenced by a Board Resolution
dated within 30 days of the relevant transaction.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans or
similar extensions of credit in the ordinary course.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

-18-



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time and, when used to refer to the financial statements of
ATI and its Subsidiaries prior to the Closing Date, as in effect in Canada.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government, any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners).

“Group Members”: the collective reference the Borrower and its Subsidiaries
(including, without limitation, ATI and its Subsidiaries).

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness of any other Person and any obligation,
direct or indirect, contingent or otherwise, of such Person to purchase or pay
(or advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take-or-pay or to maintain financial statement conditions or otherwise),
provided, however, that the term “Guarantee” shall not include (a) endorsements
for collection or deposit in the ordinary course of business or (b) a
contractual commitment by one Person to invest in another Person for so long as
such Investment is reasonably expected to constitute a Permitted Investment
under clause (a), (b) or (c) of the definition of “Permitted Investment.” The
term “Guarantee” used as a verb has a corresponding meaning. The term
“Guarantor” shall mean any Person Guaranteeing any obligation.

“Hedge Agreement”: any Interest Rate Agreement, Currency Exchange Protection
Agreement or any similar agreement or arrangement.

“Hedging Obligation”: with respect to any Person means any obligation of such
Person pursuant to any Hedge Agreement.

“Incur”: with respect to any Indebtedness or other obligation of any Person, to
create, issue, incur (by merger, conversion, exchange or otherwise), extend,
assume, Guarantee or become liable in respect of such Indebtedness or other
obligation or the recording, as required pursuant to GAAP or otherwise, of any
such Indebtedness or obligation on the balance sheet of such Person (and
“Incurrence” and “Incurred” shall have meanings correlative to the foregoing);

 

-19-



--------------------------------------------------------------------------------

provided, however, that a change in GAAP that results in an obligation of such
Person that exists at such time, and is not theretofore classified as
Indebtedness, becoming Indebtedness shall not be deemed an Incurrence of such
Debt; provided further, however, that any Indebtedness or other obligations of a
Person existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary; and provided further, however,
that solely for purposes of determining compliance with Section 7.1,
amortization of debt discount shall not be deemed to be the Incurrence of
Indebtedness, provided that in the case of Indebtedness sold at a discount, the
amount of such Indebtedness Incurred shall at all times be the aggregate
principal amount at Stated Maturity.

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

(a) the principal of and premium (if any, but only in the event such premium has
become due) in respect of (i) debt of such Person for borrowed money and
(ii) debt evidenced by notes, debentures, bonds or other similar instruments for
the payment of which such Person is responsible or liable;

(b) all Capital Lease Obligations of such Person and all Attributable Debt in
respect of Sale and Leaseback Transactions entered into by such Person;

(c) all obligations of such Person representing the deferred purchase price of
Property, all conditional sale obligations of such Person and all obligations of
such Person under any title retention agreement (but excluding trade accounts
payable arising in the ordinary course of business);

(d) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in (a) through (c) above) entered into in the ordinary
course of business of such Person to the extent such letters of credit are not
drawn upon or, if and to the extent drawn upon, such drawing is reimbursed no
later than the third Business Day following receipt by such Person of a demand
for reimbursement following payment on the letter of credit);

(e) the amount of all obligations of such Person with respect to the Repayment
of any Disqualified Stock or, with respect to any Subsidiary of such Person, any
Preferred Stock (but excluding, in each case, any accrued dividends);

(f) all obligations of the type referred to in clauses (a) through (e) above,
and all dividends of other Persons the payment of which, in either case, such
Person is responsible or liable for, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guarantee;

 

-20-



--------------------------------------------------------------------------------

(g) all obligations of the type referred to in clauses (a) through (f) above of
other Persons secured by any Lien on any Property of such Person (whether or not
such obligation is assumed by such Person), the amount of such obligation being
deemed to be the lesser of the Fair Market Value of such Property or the amount
of the obligation so secured; and

(h) to the extent not otherwise included in this definition, Hedging Obligations
of such Person.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance, or the accreted value of such Indebtedness in the case of Indebtedness
issued with original issue discount, at such date of all unconditional
obligations as described above and the maximum liability, upon the occurrence of
the contingency giving rise to the obligation, of any contingent obligations at
such date. The amount of Indebtedness represented by a Hedging Obligation shall
be equal to:

(x) zero if such Hedging Obligation has been Incurred pursuant to
Section 7.1(b)(vi) or (vii); or

(y) the notional amount of such Hedging Obligation if not Incurred pursuant to
such clauses.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Independent Financial Advisor”: an investment banking firm of national standing
or any third-party appraiser with national standing in the United States;
provided that such firm or appraiser is not an Affiliate of the Borrower.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

-21-



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or, if available to
all Lenders, nine or twelve months thereafter, as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six or, if available to all Lenders, nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
date final payment is due on the Loans;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interest Rate Agreement”: for any Person, any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement designed to protect against fluctuations in interest rates.

 

-22-



--------------------------------------------------------------------------------

“Investment”: by any Person, any direct or indirect loan (other than advances to
customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of such Person), advance or other extension of
credit or capital contribution (by means of transfers of cash or other Property
to others or payments for Property or services for the account or use of others,
or otherwise) to, or Incurrence of a Guarantee of any obligation of, or purchase
or acquisition of Capital Stock, bonds, notes, debentures or other securities or
evidence of Debt issued by, any other Person. For purposes of Sections 7.5 and
7.12 and the definition of “Restricted Payment,” the term “Investment” shall
include (a) upon the issuance, sale or other disposition of Capital Stock of any
Restricted Subsidiary to a Person other than the Borrower or another Restricted
Subsidiary as a result of which such Restricted Subsidiary ceases to be a
Restricted Subsidiary, the Fair Market Value of the remaining interest, if any,
in such former Restricted Subsidiary held by the Borrower or such other
Restricted Subsidiary and (b) at the time that a Subsidiary of the Borrower is
designated an Unrestricted Subsidiary, the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary; provided, however, that upon a redesignation of
any Unrestricted Subsidiary as a Restricted Subsidiary, the Borrower shall be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary of an amount (if positive) equal to:

(i) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less

(ii) the portion of the Fair Market Value of the net assets of such Subsidiary
at the time of such redesignation (proportionate to the Borrower’s equity
interest in such Subsidiary).

In determining the amount of any Investment made by transfer of any Property
other than cash, such Property shall be valued at its Fair Market Value at the
time of such Investment.

“Issuer”: the collective reference to each issuer of any of the pledged
Collateral.

“Lenders”: as defined in the preamble hereto and including each Lender that has
a Commitment or that holds a Loan; provided, that unless the context otherwise
requires, each reference herein to the Lenders shall be deemed to include any
Conduit Lender.

“Lien”: with respect to any Property of any Person, any mortgage or deed of
trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien, charge, easement (other than any easement not materially
impairing usefulness or marketability), encumbrance, preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever on or with respect to such Property (including any Capital Lease
Obligation, conditional sale or other title retention agreement having
substantially the same economic effect as any of the foregoing or any Sale and
Leaseback Transaction).

 

-23-



--------------------------------------------------------------------------------

“Loan”: as defined in Section 2.1.

“Loan Documents”: this Agreement, the Security Documents, any fee letter
executed by the Borrower in connection with this Agreement and the Notes.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Material Adverse Effect”: a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its obligations under the Loan Documents in all material respects,
(c) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Agents or the Lenders hereunder or
thereunder or (d) the validity, perfection or priority of the Collateral Agent’s
Liens upon a material portion of the Collateral.

“Material Indebtedness”: (a) Indebtedness the outstanding principal amount of
which exceeds in the aggregate $50,000,000 and (b) the Existing Senior Notes.

“Material Subsidiary”: each Subsidiary of the Borrower now existing or hereafter
acquired or formed, and each successor thereto, (a) which accounts for more than
five percent (5%) of (i) the consolidated gross revenues of the Borrower and its
Subsidiaries or (ii) the consolidated assets of the Borrower and its
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter as reflected on the financial statements for such quarter; and
(b) if the Subsidiaries that do not constitute Material Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than ten percent of such
consolidated gross revenues and more than ten percent of the consolidated
assets, each as described in clause (a) above, then the term “Material
Subsidiary” shall also include each such Subsidiary (starting with the
Subsidiary that accounts for the most consolidated gross revenues or
consolidated assets and then in descending order) necessary to account for at
least ninety percent of the consolidated gross revenues and ninety percent of
the consolidated assets, each as described in clause (a) above; provided that,
notwithstanding anything to the contrary set forth above, Fab 36 shall not be a
Material Subsidiary and, for purposes of clause (b) of this definition, the
gross revenues and the assets of Fab 36 shall not be included in the
determination of the consolidated gross revenues or consolidated assets of the
Borrower and its Subsidiaries.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

-24-



--------------------------------------------------------------------------------

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which the Borrower or any Commonly Controlled Entity has at any time
contributed or been obligated to contribute.

“Net Available Cash”: from any Asset Sale, cash payments received therefrom
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise, but only as and when
received, but excluding any other consideration received in the form of
assumption by the acquiring Person of Indebtedness or other obligations or
liabilities relating to the Property that is the subject of such Asset Sale or
received in any other non-cash form), in each case net of:

(a) all legal, title and recording tax expenses, commissions and other fees and
expenses Incurred, and all Federal, state, provincial, foreign and local taxes
paid or required to be accrued as a liability under GAAP, as a consequence of
such Asset Sale;

(b) all payments made on or in respect of any Indebtedness that is secured by
any Property subject to such Asset Sale, in accordance with the terms of any
Lien upon such Property, or which must by its terms, or in order to obtain a
necessary consent to such Asset Sale, or by applicable law, be repaid out of the
proceeds from such Asset Sale;

(c) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Sale; and

(d) the deduction of appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the Property
disposed of in such Asset Sale and retained by the Borrower or any Restricted
Subsidiary after such Asset Sale.

“Net Cash Proceeds”: (a) in connection with any Extraordinary Event, the sum or
the cash and Cash Equivalents received in connection with such event, net of any
Indebtedness (under than Indebtedness under the Loan Documents) secured by a
Lien on the affected asset that is required to be prepaid with such
Extraordinary Receipts and net of the direct costs relating to such event and
(b) in connection with any issuance or sale of Capital Stock or any Incurrence
of Indebtedness, the cash proceeds received from such issuance or Incurrence,
net of attorneys’ fees, accountants’ fees, underwriters’ or placement agents’
fees, discounts or commissions and brokerage, consultant and other fees actually
Incurred in connection with such issuance or sale and net of taxes paid or
payable as a result thereof.

“New Equity”: the Capital Stock of the Borrower issued on or prior to the
Closing Date to finance the Acquisition.

 

-25-



--------------------------------------------------------------------------------

“Non-Consenting Lender”: as defined in Section 3.13.

“Non-Excluded Taxes”: as defined in Section 3.10(a).

“Non-Recourse Debt”: Indebtedness (a) as to which neither the Borrower nor any
Restricted Subsidiary provides any guarantee or credit support of any kind
(including any undertaking, guarantee, indemnity, agreement or instrument that
would constitute Indebtedness) or is directly or indirectly liable (as a
guarantor or otherwise) or as to which there is any recourse to the assets of
the Borrower and (b) no default with respect to which (including any rights that
the holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit (upon notice, lapse of time or both) any holder of
other Indebtedness of the Borrower or any Restricted Subsidiary to declare a
default under such other Indebtedness or cause the payment therefor to be
accelerated or payable prior to its stated maturity.

“Non-U.S. Lender”: as defined in Section 3.10(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency, fraudulent
conveyance, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
to any Agent or to any Lender (or, in the case of Specified Hedge Agreements,
any Qualified Counterparty), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
any Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided
that any release of Collateral effected in a manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements.

“Organizational Documents”: as to any Person, the certificate of incorporation,
certificate of formation, by-laws, limited liability company agreement,
partnership agreement or other organizational or governing documents of such
Person.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

-26-



--------------------------------------------------------------------------------

“Participant”: as defined in Section 10.6(c).

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Debt”: as defined in Section 7.1.

“Permitted Investment”: any Investment by the Borrower or a Restricted
Subsidiary in existence on the Closing Date or in:

(a) the Borrower or any Restricted Subsidiary;

(b) any Person that will, upon the making of such Investment, become a
Restricted Subsidiary;

(c) any Person if as a result of such Investment such Person is merged or
consolidated with or into, or transfers or conveys all or substantially all of
its Property to, the Borrower or a Restricted Subsidiary;

(d) Cash Equivalents;

(e) receivables owing to the Borrower or a Restricted Subsidiary, if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(f) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(g) loans and advances to employees made in the ordinary course of business
consistent with past practices of the Borrower or a Restricted Subsidiary, as
the case may be; provided that such loans and advances do not exceed $10,000,000
in the aggregate at any one time outstanding;

 

-27-



--------------------------------------------------------------------------------

(h) stock, obligations or other securities received in settlement of debts
created in the ordinary course of business and owing to the Borrower or a
Restricted Subsidiary or in satisfaction of judgments;

(i) any Person to the extent such Investment represents the non-cash portion of
the consideration received in connection with an Asset Sale consummated in
compliance with Section 7.4;

(j) Investments in Permitted Joint Ventures that do not exceed 15% of Total
Assets in the aggregate outstanding at any one time;

(k) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Capital Stock (other than Disqualified Stock) of the Borrower;

(l) Investments represented by Hedging Obligations if such Hedging Obligation
has been Incurred pursuant to Section 7.1(b)(vi) or (vii); and

(m) other Investments made for Fair Market Value that do not exceed $100,000,000
in the aggregate outstanding at any one time.

“Permitted Joint Venture”: any Person which is, directly or indirectly, engaged
principally in a Related Business, and the Capital Stock, or securities
convertible into Capital Stock, of which is owned by the Borrower and one or
more Persons other than the Borrower or any of its Affiliates.

“Permitted Liens”:

(a) to the extent required by the Senior Notes Indenture, Liens securing the
Existing Senior Notes;

(b) Liens to secure Indebtedness permitted to be Incurred pursuant to
Section 7.1(b)(ii);

(c) Liens to secure Indebtedness permitted to be Incurred pursuant to
Section 7.1(b)(iii); provided that any such Lien may not extend to any Property
of the Borrower, other than the Property acquired, constructed or leased with
the proceeds of any such Indebtedness and any improvements or accessions to such
Property;

 

-28-



--------------------------------------------------------------------------------

(d) Liens for taxes, assessments or governmental charges or levies (including
those not yet due and payable) on the Property of the Borrower if the same shall
not at the time be delinquent or thereafter can be paid without penalty, or are
being contested in good faith and by appropriate proceedings promptly instituted
and diligently concluded; provided that any reserve or other appropriate
provision that shall be required in conformity with GAAP shall have been made
therefor;

(e) Liens imposed by law, such as carriers’, landlords’, warehousemen’s and
mechanics’ Liens and other similar Liens, on the Property of the Borrower
arising in the ordinary course of business and securing payment of obligations
that are not more than 60 days past due or are being contested in good faith and
by appropriate proceedings;

(f) Liens on the Property of the Borrower Incurred in the ordinary course of
business to secure performance of obligations with respect to statutory or
regulatory requirements, performance or return-of-money bonds, surety bonds or
other obligations of a like nature and Incurred in a manner consistent with
industry practice, in each case which are not Incurred in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of Property and which do not in the aggregate impair in
any material respect the use of Property in the operation of the business of the
Borrower and the Restricted Subsidiaries taken as a whole;

(g) Liens on Property at the time the Borrower acquired such Property, including
any acquisition by means of a merger or consolidation with or into the Borrower;
provided, however, that any such Lien may not extend to any other Property of
the Borrower; provided, further, however, that such Liens shall not have been
Incurred in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Property was acquired by the Borrower;

(h) pledges or deposits by the Borrower under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which the Borrower is party, or deposits to secure
public or statutory obligations of the Borrower, surety or appeal bonds,
performance bonds or deposits for the payment of rent or margin deposits, in
each case Incurred in the ordinary course of business;

(i) utility easements, building restrictions and such other encumbrances or
charges against real Property as are of a nature generally existing with respect
to properties of a similar character;

 

-29-



--------------------------------------------------------------------------------

(j) Liens securing Indebtedness permitted to be Incurred with respect to Hedging
Obligations pursuant to Section 7.1 or collateral for such Indebtedness to which
the Hedging Obligations relate;

(k) Liens on the Capital Stock of any Unrestricted Subsidiary to secure
Indebtedness under a debt facility with banks or other institutional lenders
providing for revolving credit loans, term loans or trade or standby letters of
credit;

(l) Liens in favor of the Borrower;

(m) Liens existing on the Closing Date and set forth on Schedule 7.2;

(n) Liens on the Property of the Borrower to secure any Refinancing, in whole or
in part, of any Indebtedness secured by any Lien referred to in clause (c),
(g) or (m) above; provided however, that any such Lien shall be limited to all
or part of the same Property that secured the original Lien (together with any
improvements and accessions to such Property) and the aggregate principal amount
of Indebtedness that is secured by such Lien shall not be increased to an amount
greater than the sum of:

(i) the outstanding principal amount, or, if greater, the committed amount, of
the Indebtedness secured by Liens described under clause (c), (g) or (m) above,
as the case may be, at the time the original Lien became a Permitted Lien
hereunder; and

(ii) an amount necessary to pay any fees and expenses, including premiums and
defeasance costs, incurred by the Borrower in connection with such Refinancing;
or

(o) other Liens to secure Indebtedness, so long as the aggregate principal
amount of Indebtedness secured thereby at the time such Lien is created does not
exceed 5% of the Consolidated Tangible Net Assets of the Borrower, shown on the
Borrower’s consolidated balance sheet in accordance with GAAP on the last day of
the most recent fiscal quarter for which financial statements were delivered to
the Administrative Agent pursuant to Section 6.1;

provided that notwithstanding anything to the contrary set forth above, in no
event shall a Lien on the Capital Stock of Spansion (or any holding company
parent thereof) owned by any Group Member be a Permitted Lien (provided that for
the purpose of Section 7.2, a lockup agreement shall not be considered a Lien).

 

-30-



--------------------------------------------------------------------------------

“Permitted Refinancing Debt”: any Indebtedness that Refinances any other
Indebtedness, including any successive Refinancings, so long as:

(a) such Indebtedness is in an aggregate principal amount (or if Incurred with
original issue discount, an aggregate issue price) not in excess of the sum of:

(i) the aggregate principal amount (or if Incurred with original issue discount,
the aggregate accreted value) then outstanding of the Indebtedness being
Refinanced, and

(ii) an amount necessary to pay any fees and expenses, including premiums and
defeasance costs, related to such Refinancing;

(b) the Average Life of such Indebtedness is equal to or greater than the
Average Life of the Indebtedness being Refinanced;

(c) the Stated Maturity of such Indebtedness is no earlier than the Stated
Maturity of the Indebtedness being Refinanced; and

(d) the new Indebtedness shall not be senior in right of payment to the
Indebtedness being Refinanced;

provided, however, that Permitted Refinancing Indebtedness shall not include:

(x) Indebtedness of a Subsidiary that Refinances Indebtedness of the Borrower;
or

(y) Indebtedness of the Borrower or a Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any Employee Plan or Multiemployer Plan.

“Platform”: as defined in Section 10.2(b).

 

-31-



--------------------------------------------------------------------------------

“Preferred Stock”: any Capital Stock of a Person, however designated, which
entitles the holder thereof to a preference with respect to the payment of
dividends, or as to the distribution of assets upon any voluntary or involuntary
liquidation or dissolution of such Person, over shares of any other class of
Capital Stock issued by such Person.

“Preferred Stock Dividends”: all dividends with respect to Preferred Stock of
Restricted Subsidiaries held by Persons other than the Borrower or a Restricted
Subsidiary. The amount of any such dividend shall be equal to the quotient of
such dividend divided by the difference between one and the maximum statutory
federal income tax rate (expressed as a decimal number between 1 and 0) then
applicable to the issuer of such Preferred Stock.

“pro forma”: with respect to any calculation made or required to be made
pursuant to the terms hereof, a calculation performed in accordance with Article
11 of Regulation S-X promulgated under the Securities Act.

“Pro Forma Financial Statements”: as defined in Section 4.1(a).

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Property”: with respect to any Person, any interest of such Person in any kind
of property or asset, whether real, personal or mixed, or tangible or
intangible, including Capital Stock in, and other securities of, any other
Person. For purposes of any calculation required pursuant to this Agreement, the
value of any Property shall be its Fair Market Value.

“Purchase Money Debt”: Indebtedness

(a) consisting of the deferred purchase price of Property, conditional sale
obligations, obligations under any title retention agreement, other purchase
money obligations and obligations in respect of industrial revenue bonds, in
each case where the maturity of such Indebtedness does not exceed the
anticipated useful life of the Property being financed; and

(b) Incurred to finance the acquisition, construction or lease by the Borrower
or a Restricted Subsidiary of such Property, including additions and
improvements thereto;

 

-32-



--------------------------------------------------------------------------------

provided , however , that such Indebtedness is Incurred within 180 days after
the acquisition, construction or lease of such Property by the Borrower or such
Restricted Subsidiary.

“Qualified Counterparty”: with respect to any specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender, an Affiliate of a Lender, an Agent or an Affiliate
of an Agent; provided that, in the event a counterparty to a Specified Hedge
Agreement at the time such Specified Hedge Agreement was entered into was a
Qualified Counterparty, such counterparty shall constitute a Qualified
Counterparty hereunder and under the Loan Documents.

“Refinance”: in respect of any Indebtedness, to refinance, extend, renew, refund
or Repay, or to issue other Indebtedness, in exchange or replacement for, such
Indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds or Net Available Cash, as applicable, received by
the Borrower or any Restricted Subsidiary in connection therewith that are not
applied to prepay the Loans pursuant to Section 3.2(c) as a result of the
delivery of a Reinvestment Notice.

“Reinvestment Event”: an Asset Sale or an Extraordinary Event in respect of
which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an
Extraordinary Event or the Net Available Cash of an Asset Sale (x) to acquire or
repair fixed or capital assets useful in its business or (y) in the case of an
Asset Sale of Capital Stock of a Restricted Subsidiary to a joint venture
partner in such Restricted Subsidiary, in the business of the Borrower or a
Restricted Subsidiary; provided that at the time of such Asset Sale of Capital
Stock, such Restricted Subsidiary has no assets other than de minimis assets.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets useful in the Borrower’s business.

 

-33-



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair fixed or capital assets useful in
the Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

“Related Business”: any business that is related, ancillary or complementary to
the businesses of the Borrower and the Restricted Subsidiaries on the Closing
Date and any reasonable extension thereof.

“Related Party Register”: as defined in Section 10.6(b).

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Repay”: in respect of any Indebtedness, to repay, prepay, repurchase, redeem,
legally defease or otherwise retire such Indebtedness. “Repayment” and “Repaid”
shall have correlative meanings. For purposes of Section 7.4 and the definition
of “Consolidated Fixed Charge Coverage Ratio,” Indebtedness shall be considered
to have been Repaid only to the extent the related loan commitment, if any,
shall have been permanently reduced in connection therewith.

“Reportable Event”: (a) any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043,
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, or (c) the filing pursuant to Section 412(d) of the Code
or Section 503(d) of ERISA of an application for waiver of the minimum funding
standard with respect to any Plan.

“Reports”: as defined in Section 4.2.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the aggregate
unpaid principal amount of the Loans then outstanding.

“Requirement of Law”: as to any Person any license, permit, consent, decree,
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

-34-



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, chief financial
officer, controller or treasurer or an executive vice president of the Borrower,
but in any event, with respect to financial matters, the chief financial
officer, controller or treasurer of the Borrower.

“Restricted Payment”:

(a) any dividend or distribution (whether made in cash, securities or other
Property) declared or paid on or with respect to any shares of the Capital Stock
of the Borrower or any Restricted Subsidiary, except for any dividend or
distribution that is made solely to the Borrower or a Restricted Subsidiary
(and, if such Restricted Subsidiary is not a Wholly Owned Restricted Subsidiary,
to the other shareholders of such Restricted Subsidiary on a pro rata basis or
on a basis that results in the receipt by the Borrower or a Restricted
Subsidiary of dividends or distributions of greater value than it would receive
on a pro rata basis) or any dividend or distribution payable solely in shares of
Capital Stock (other than Disqualified Stock) of the Borrower;

(b) the purchase, repurchase, redemption, acquisition or retirement for value of
any Capital Stock of the Borrower or any Restricted Subsidiary (other than from
the Borrower or a Restricted Subsidiary and other than for Capital Stock of the
Borrower that is not Disqualified Stock);

(c) the purchase, repurchase, redemption, acquisition or retirement for value,
prior to the date for any scheduled maturity, sinking fund or amortization or
other installment payment, of any Subordinated Obligation (other than the
purchase, repurchase or other acquisition of any Subordinated Obligation
purchased in anticipation of satisfying a scheduled maturity, sinking fund or
amortization or other installment obligation, in each case due within one year
of the date of acquisition);

(d) the purchase, repurchase, redemption, acquisition or retirement for value,
prior to the date for any scheduled maturity, sinking fund or amortization or
other installment payment, of the Existing Senior Notes; and

(e) any Investment (other than Permitted Investments) in any Person.

“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.

“Sale and Leaseback Transactions”: any direct or indirect arrangement relating
to Property now owned or hereafter acquired whereby the Borrower or a Restricted
Subsidiary transfers such Property to another Person and the Borrower or a
Restricted Subsidiary leases it from such Person.

 

-35-



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: as defined in the Collateral Trust Agreement.

“Securities Act”: the U.S. Securities Act of 1933, as amended.

“Security Documents”: the collective reference to the Collateral Agreement, the
Collateral Trust Agreement and all other security documents hereafter delivered
to the Collateral Agent granting or perfecting a Lien on any property of any
Person to secure the Obligations of any Loan Party under any Loan Document.

“Senior Notes Indenture”: the Indenture, dated as of October 29, 2004, by and
between the Borrower and Wells Fargo Bank, N.A., as trustee.

“Senior Secured Indebtedness”: all secured Indebtedness other than Subordinated
Obligations.

“Significant Subsidiary”: means any Subsidiary that would be a “significant
subsidiary” of the Borrower within the meaning of Rule 1-02 under the Regulation
S-X promulgated by the SEC.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts and liabilities as
they mature. For purposes of this definition, (i) “debt” means liability on a
“claim,” and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

“Spansion”: means Spansion LLC, a Delaware limited liability company, Spansion,
Inc., a Delaware corporation, and their successors.

 

-36-



--------------------------------------------------------------------------------

“Spansion Collateral Account”: any deposit account or securities account as each
such term is defined in the UCC that is established by the Borrower at the
request of the Administrative Agent pursuant to Section 6.11 or any deposit
account or securities account that is opened for the purpose of depositing any
proceeds from the sale by the Borrower or any of its Subsidiaries of any Capital
Stock of Spansion pursuant to Section 6.11.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any Restricted Subsidiary and (ii) a Qualified Counterparty, as
counterparty and (b) that has been designated by such Qualified Counterparty and
the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement. The designation of any Hedge Agreement as a Specified Hedge Agreement
shall not create in favor of any Qualified Counterparty thereof that is a party
thereto any rights in connection with the management or release of any
Collateral under the Collateral Agreement.

“Stated Maturity”: with respect to any Indebtedness or security, the date
specified in such security as the fixed date on which the payment of principal
of such security is due and payable, including pursuant to any mandatory
redemption provision (but excluding any provision providing for the repurchase
of such security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer, unless such contingency has
occurred).

“Subordinated Obligations”: any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is subordinate or
junior in right of payment to the Obligations or such entity’s Guarantee
pursuant to a written agreement to that effect.

“Subsidiary”: in respect of any Person, any corporation, company (including any
limited liability company), association, partnership, joint venture or other
business entity of which at least a majority of the total voting power of the
Voting Stock is at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower. Notwithstanding the foregoing,
Spansion shall not be deemed a Subsidiary of the Borrower for purposes of this
Agreement.

“Surviving Person”: as defined in Section 7.3.

“Syndication Agent”: as defined in the preamble to this Agreement.

“Term Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the aggregate Commitments (or, at any
time after the Closing Date, the percentage which the aggregate principal amount
of such Lender’s Loans then outstanding constitutes of the aggregate principal
amount of the Loans then outstanding).

 

-37-



--------------------------------------------------------------------------------

“Total Assets”: with respect to any date of determination, the Borrower’s total
consolidated assets shown on its consolidated balance sheet in accordance with
GAAP on the last day of the fiscal quarter prior to the date of determination
for which financial statements were delivered to the Administrative Agent
pursuant to Section 6.1.

“Transaction”: collectively, (a) the Acquisition, (b) the borrowing of the Loans
and (c) the other transactions contemplated by the Loan Documents.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“UCC”: the Uniform Commercial Code in effect from time to time in the State of
New York.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (a) any Subsidiary of the Borrower that is designated
after the Closing Date as an Unrestricted Subsidiary as permitted or required
pursuant to Section 7.12; and in any case so long as the respective Unrestricted
Subsidiary is not thereafter redesignated as a Restricted Subsidiary as
permitted pursuant to Section 7.12 and (b) any Subsidiary of an Unrestricted
Subsidiary.

“U.S. Government Obligations”: direct obligations (or certificates representing
an ownership interest in such obligations) of the United States of America
(including any agency or instrumentality thereof) for the payment of which the
full faith and credit of the United States of America is pledged and which are
not callable or redeemable at the issuer’s option.

“Voting Stock”: of any Person, all classes of Capital Stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof.

“Wholly Owned Restricted Subsidiary”: at any time, a Restricted Subsidiary all
the Voting Stock of which (except directors’ qualifying shares) is at such time
owned, directly or indirectly, by the Borrower and its other Wholly Owned
Restricted Subsidiaries.

 

-38-



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, restated, modified,
renewed, refunded, replaced or Refinanced in whole or in part from time to time
(subject to any applicable restrictions hereunder).

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either the Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the
immediately

 

-39-



--------------------------------------------------------------------------------

succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, with respect to
any payment of interest on or principal of Eurodollar Loans, if such extension
would cause any such payment to be made in the next succeeding calendar month,
such payment shall be made on the immediately preceding Business Day.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a Loan (a “Loan”) to the Borrower on the Closing Date
in an amount not to exceed the amount of the Commitment of such Lender. The
Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 3.3.

2.2 Procedure for Loan Borrowing. The Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time, one Business Day prior to the
anticipated Closing Date) requesting that the Lenders make the Loans on the
Closing Date and specifying the amount to be borrowed. Upon receipt of such
notice the Administrative Agent shall promptly notify each Lender thereof. Not
later than 12:00 Noon, New York City time, on the Closing Date each Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Loan or Loans to be made by such
Lender. Eurodollar Loans made on the Closing Date, if any, shall have an
Interest Period of one month. The Administrative Agent shall credit the account
of the Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders in immediately available funds.

2.3 Repayment of Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Lenders the aggregate outstanding principal amount of
the Loan on the following dates in the amounts indicated (which amounts shall be
reduced as a result of the application or prepayments in accordance with the
order or priority set forth in Section 3.8):

 

Installment

   Principal Amount

December 31, 2006

   $ 6,250,000

March 31, 2007

   $ 6,250,000

June 30, 2007

   $ 6,250,000

September 30, 2007

   $ 6,250,000

December 31, 2007

   $ 6,250,000

March 31, 2008

   $ 6,250,000

June 30, 2008

   $ 6,250,000

September 30, 2008

   $ 6,250,000

December 31, 2008

   $ 6,250,000

March 31, 2009

   $ 6,250,000

June 30, 2009

   $ 6,250,000

September 30, 2009

   $ 6,250,000

 

-40-



--------------------------------------------------------------------------------

Installment

   Principal Amount

December 31, 2009

   $ 6,250,000

March 31, 2010

   $ 6,250,000

June 30, 2010

   $ 6,250,000

September 30, 2010

   $ 6,250,000

December 31, 2010

   $ 6,250,000

March 31, 2011

   $ 6,250,000

June 30, 2011

   $ 6,250,000

September 30, 2011

   $ 6,250,000

December 31, 2011

   $ 6,250,000

March 31, 2012

   $ 6,250,000

June 30, 2012

   $ 6,250,000

September 30, 2012

   $ 6,250,000

December 31, 2012

   $ 6,250,000

March 31, 2013

   $ 585,937,500

June 30, 2013

   $ 585,937,500

September 30, 2013

   $ 585,937,500

December 31, 2013

   $ 585,937,500

SECTION 3. GENERAL PROVISIONS APPLICABLE TO LOANS

3.1 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
11:00 A.M., New York City time, one Business Day prior thereto, in the case of
Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided,
that (a) if a Eurodollar Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 3.11 and (b) in no event shall the Borrower prepay the
Loans if, after giving effect to such prepayment, (i) the aggregate outstanding
principal amount of the Loans is less than the outstanding principal amount of
the 2012 Notes (as defined in the Collateral Trust Agreement) and (ii) the 2012
Notes are secured by the Collateral. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof.

3.2 Mandatory Prepayments. (a) If any Capital Stock is issued by the Borrower
(other than the New Equity or any Capital Stock issued to (i) a Subsidiary of
the Borrower, (ii) an employee stock ownership plan or trust established by the
Borrower or any Subsidiary for the benefit of their employees, (iii) employees
or directors upon exercise of options pursuant to restricted stock agreements or
other equity incentives, or (iv) holders of convertible debt upon conversion
thereof), an amount equal to 50% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance, incurrence or contribution toward the
prepayment of the Loans as set forth in Section 3.2(e).

 

-41-



--------------------------------------------------------------------------------

(b) If any Indebtedness is incurred by the Borrower or any Restricted Subsidiary
(other than Excluded Indebtedness), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such issuance, incurrence or
contribution toward the prepayment of the Loans as set forth in Section 3.2(e).

(c) If on any date the Borrower or any Restricted Subsidiary shall receive Net
Cash Proceeds from Extraordinary Receipts in excess of $30,000,000 or Net
Available Cash from an Asset Sale in excess of $30,000,000 then, unless a
Reinvestment Notice shall be delivered in respect thereof, the Net Cash Proceeds
or Net Available Cash, as applicable, thereof shall be applied on such date
toward the prepayment of the Loans as set forth in Section 3.2(e); provided,
that, notwithstanding the foregoing, on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Loans as set
forth in Section 3.2(e); provided further that the Net Available Cash from any
Asset Sale of the Capital Stock of Spansion (or any holding company parent
thereof), the Austin Facility Sale and Leaseback Transaction and any Collateral
shall be applied to the prepayment of the Loans within ten Business Days of
receipt thereof and shall not be available to be reinvested.

(d) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 30, 2007, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply 50% of such Excess Cash
Flow toward the prepayment of the Loans as set forth in Section 3.2(e). Each
such prepayment shall be made on a date (an “Excess Cash Flow Application Date”)
no later than five days after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 6.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date such financial statements are actually delivered
to the Lenders.

(e) The application of any prepayment pursuant to Section 3.2 shall be made,
first, to Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of
the Loans under Section 3.2 shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid. Any prepayment pursuant to Section 3.2
that is required to be applied to any Eurodollar Loan shall be made on the last
day of the Interest Period applicable to such Eurodollar Loan; provided that
Borrower shall promptly (and in any event within three Business Days of receipt
thereof) deposit such prepayment into a deposit account or securities account
over which the Collateral Agent has a perfected security interest and enter into
a control agreement satisfactory to the Collateral Agent with respect to such
account.

 

-42-



--------------------------------------------------------------------------------

3.3 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to Base Rate Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no Base Rate Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Eurodollar Loans, provided that no
Eurodollar Loan may be continued as such when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

3.4 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $1,000,000 or integral
multiples of $100,000 in excess thereof and (b) no more than one Eurodollar
Tranche shall be outstanding at any one time.

3.5 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

-43-



--------------------------------------------------------------------------------

(c) If an Event of Default has occurred and is continuing, all outstanding Loans
(whether or not overdue) shall bear interest at a rate per annum equal to, in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or, in the case of
all other Obligations, the rate then applicable to Base Rate Loans plus 2%.

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

3.6 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 3.5(a).

3.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

-44-



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.

3.8 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from the
Lenders hereunder and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Term Percentages of the relevant
Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
The amount of each principal prepayment of the Loans shall be applied to reduce
the then remaining installments of the Loans pro rata based upon the then
remaining principal amount thereof. Amounts repaid or prepaid on account of the
Loans may not be reborrowed.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing

 

-45-



--------------------------------------------------------------------------------

Date therefor, such Lender shall pay to the Administrative Agent, on demand,
such amount with interest thereon at a rate equal to the greater of (i) the
Federal Funds Effective Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation for
the period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans, on demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

3.9 Requirements of Law. (a) If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 3.10 and changes in the rate of tax on the overall net
income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

 

-46-



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

3.10 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes, franchise taxes (imposed in lieu of net income taxes) and branch
profit taxes imposed on any Agent or any Lender as a result of a present or
former connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced,

 

-47-



--------------------------------------------------------------------------------

this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) of this Section or
(ii) that are United States withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or, in the
case of a Participant, on the date such Participant becomes a Participant
hereunder), except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Agents and the
Lenders for any incremental taxes, interest or penalties that may become payable
by any Agent or any Lender as a result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, (x) in the case of a Participant,
solely to the Lender from which the related participation shall have been
purchased and (y) in the case of an Assignee under an assignment to an affiliate
of a Lender or an Approved Fund that is made pursuant to Section 11.6(b)(iii),
the assigning Lender) two completed originals of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8ECI, or, in the case of a Non U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit G and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before

 

-48-



--------------------------------------------------------------------------------

the date such Participant purchases the related participation). In addition,
each Non U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Non U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non U.S. Lender is not legally able to
deliver.

(e) [Intentionally Omitted].

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.10, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 3.10 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of such Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of such Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Agent or such Lender in the event such
Agent or such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.

3.11 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of or conversion from Eurodollar Loans on a day that is not the last day of an
Interest Period with respect thereto or (d) any other default by the Borrower in
the repayment of Eurodollar Loans when and as required pursuant to the terms of
this Agreement. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period

 

-49-



--------------------------------------------------------------------------------

from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Eurodollar Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

3.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 3.9 or 3.10(a) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 3.9
or 3.10(a).

3.13 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 3.9
or 3.10(a) (such Lender, an “Affected Lender”), (b) defaults in its obligation
to make Loans hereunder, or (c) does not consent to any proposed amendment,
modification, waiver or consent with respect to the provisions hereof or of any
other Loan Document that requires unanimous consent of the Lenders or the
affected Lenders if the consent of the Required Lenders has been received with
respect to such amendment, modification, waiver or consent (such Lender, a
“Non-Consenting Lender”); provided that (i) such replacement does not conflict
with any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of an Affected
Lender, prior to any such replacement, such Affected Lender shall have taken no
action under Section 3.12 so as to eliminate the continued need for payment of
amounts owing pursuant to Section 3.9 or 3.10(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender (including any applicable premiums) on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 3.11 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 3.9 or 3.10(a), as the case may
be, (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender and (x) in the case of a Non-Consenting Lender, the
replacement financial institution shall consent at the time of such assignment
to each matter in respect of which the replaced Lender was a Non-Consenting
Lender.

 

-50-



--------------------------------------------------------------------------------

3.14 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 10.6(b)(v), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 10.6(b)(v), a Related Party Register),
in each case pursuant to Section 10.6(b), and a subaccount therein for each
applicable Lender, in which shall be recorded (i) the amount of each Loan made
to such Lender hereunder and any Note evidencing such Loan, the Type of such
Loan and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to such Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent (or, in the case of an assignment not required to be
recorded in the Register in accordance with the provisions of
Section 10.6(b)(v), the assigning Lender) hereunder from the Borrower and such
Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 3.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Loans of such Lender, substantially in the
form of Exhibit D, with appropriate insertions as to date and principal amount.

3.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If

 

-51-



--------------------------------------------------------------------------------

any such conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrower shall
pay to such Lender such amounts, if any, as may be required pursuant to
Section 3.11.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, the Borrower hereby represents and warrants to each Agent and each
Lender that:

4.1 Financial Condition. (a) The unaudited pro forma condensed combined balance
sheet of the Borrower and its consolidated Subsidiaries as at July 2, 2006
(including the notes thereto) and the unaudited pro forma condensed combined
statements of operations for the fiscal year ending 2005 and for the six-month
period ending on July 2, 2006 (collectively, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to each Lender,
have been prepared giving effect (as if such events had occurred on such date
for the balance sheet and at the beginning of the period for statements of
operations) to (i) the consummation of the Acquisition, (ii) the Loans to be
made under this Agreement and the use of proceeds thereof and (iii) the payment
of fees and expenses payable by the Borrower in connection with the Acquisition
(as estimated). The Pro Forma Financial Statements have been prepared in good
faith based on assumptions believed by the Borrower on the date thereof to be
based on the best information available to the Borrower as of such date, and
present fairly on a pro forma basis (subject to normal year end audit
adjustments and the absence of footnotes) the estimated financial position of
Borrower and its consolidated Subsidiaries as at and for each of the dates and
periods set forth above, assuming that the events specified in the preceding
sentence had actually occurred at such dates or as of the first date of such
periods, it being understood that such financial information as it relates to
the preliminary estimates and assumptions set forth in the notes to the Pro
Forma Financial Statements is not to be viewed as fact and that actual results
during the period or periods covered by such Pro Forma Financial Statements may
differ from the financial information set forth in the Pro Forma Financial
Statements by a material amount.

(b) The audited consolidated balance sheets of (x) the Borrower and its
consolidated Subsidiaries as at the end of the fiscal years ending 2003, 2004
and 2005 and (y) ATI and its consolidated Subsidiaries, as at the end of the
fiscal years ending 2003, 2004 and 2005, and the related consolidated statements
of income and cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an unqualified report from the independent certified
public accounting firm reporting thereon, present fairly the consolidated
financial condition of each of the Borrower and its consolidated Subsidiaries
and ATI and its consolidated Subsidiaries, respectively, as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. The unaudited interim consolidated
balance sheet of (x) the Borrower and its Subsidiaries as at July 2, 2006 and
(y) ATI and its Subsidiaries as at May 31, 2006, and the related unaudited
consolidated statements of income and cash flows for each three-month period
ended on such date, present fairly the

 

-52-



--------------------------------------------------------------------------------

consolidated financial condition of each of the Borrower and its Subsidiaries
and ATI and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for each three-month period then
ended (subject to normal year end audit adjustments and the absence of
footnotes). All the financial statements of the Borrower and its Subsidiaries,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP, and all the financial statements of ATI and its
Subsidiaries, including the related schedules and notes thereto, have been
prepared in accordance with Canadian GAAP, in each case applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). Except as set forth on Schedule 4.1(b),
neither the Borrower nor any of its Subsidiaries (including ATI and its
Subsidiaries) has any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long term leases or forward or long commitments
entered into outside the ordinary course of business, including any interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives, that are not reflected in the most recent financial
statements referred to in this paragraph. During the period from December 31,
2005 to and including the date hereof there has been no sale, lease transfer or
other disposition by the Borrower nor any of its Subsidiaries taken as a whole
(including ATI and its Subsidiaries) of any material part of its business or
property except in connection with the Acquisition.

4.2 No Change. (a) Except (x) as set forth in the disclosure letter delivered to
the Borrower by ATI prior to the date hereof or (y) as disclosed in the forms,
reports and documents, including financial statements, annual information forms,
material change reports and management proxy circulars (collectively, the
“Reports”) filed or furnished by ATI under the applicable securities laws prior
to July 23, 2006, for the period from August 31, 2005 to July 22, 2006 there has
been no change in the financial condition, business, operations, results of
operations, properties, assets or liabilities of ATI and its Subsidiaries or any
development or combination of developments that, individually or in the
aggregate has had or could reasonably be expected to have a Closing Date
Material Adverse Effect (it being understood that in no event shall the fact
that consolidated revenue for the fourth quarter of the 2006 fiscal year is
expected to be approximately $520,000,000 (as announced by ATI pursuant to a
press release dated September 6, 2006) be considered a Closing Date Material
Adverse Effect); (b) except (x) as set forth in the disclosure letter delivered
to ATI by the Borrower prior to the date hereof or (y) as disclosed in the
Reports filed or furnished by the Borrower under the applicable securities laws
prior to July 23, 2006, for the period from December 25, 2005 to July 22, 2006
there has been no change in the financial condition, business, operations,
results of operations, properties, assets or liabilities of the Borrower and its
Subsidiaries or any development or combination of developments that,
individually or in the aggregate has had or could reasonably be expected to have
a Closing Date Material Adverse Effect; and (c) since July 23, 2006, there has
been no effect, change or development that, individually or in the aggregate
with other such effects, changes or developments, has had, or could reasonably
be expected to have, a Closing Date Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority to own and
operate its property, to lease the

 

-53-



--------------------------------------------------------------------------------

property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect and (d) is in compliance with the
terms of its Organizational Documents and all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Transaction or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) consents, authorizations, filings and notices that have been obtained
or made and are in full force and effect and all applicable waiting periods have
expired without any action being taken or threatened by any Governmental
Authority which would restrain, prevent or otherwise impose adverse conditions
on the Transaction, (ii) the filings referred to in Section 4.19 and (iii) as
set forth on Schedule 4.4. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate its Organizational Document or, except as could not
reasonably be expected to give rise to a Material Adverse Effect, any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to its Organizational
Documents, any Requirement of Law or any such Contractual Obligation (other than
the Liens created by the Security Documents or permitted by Section 7.2 hereof).

4.6 Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) that purports to adversely affect the Transaction, any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

 

-54-



--------------------------------------------------------------------------------

4.7 No Default. No Group Member (other than ATI and its Subsidiaries) is in
default under or with respect to any of its Contractual Obligations, and to
Borrower’s knowledge, none of ATI or its Subsidiaries is in default under or
with respect to any of its Contractual Obligations, in each case in any respect
that could reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, in each case the lack of
which would not materially interfere with the ability of the Group Members,
taken as a whole, to conduct their business as presently conducted; and no such
property is subject to any Lien except as permitted by Section 7.2 or as would
not materially interfere with the value or use of such property or the ability
of the Group Members taken as a whole to conduct their business as presently
conducted.

4.9 Intellectual Property. The Group Members (with respect to ATI and its
Subsidiaries, to the Borrower’s knowledge), taken as a whole, own, or are
licensed to use, all Intellectual Property necessary for the conduct of their
business as currently conducted; except as set forth on Schedule 4.9, no
material claim has been asserted and is pending by any Person challenging or
questioning the use of such Intellectual Property or the validity or
effectiveness of such Intellectual Property.

4.10 Taxes. Except as set forth on Schedule 4.10, each Group Member has filed or
caused to be filed or has sought and received a timely extension of time to file
all Federal, state and other material tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); all tax returns filed by each Group Member are accurate in all material
respects; no tax Lien has been filed other than statutory liens for current
taxes and assessments not yet due and, to the knowledge of the Borrower, no
claim is being asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

-55-



--------------------------------------------------------------------------------

4.13 ERISA. Neither an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA) nor a Reportable Event has
occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of an Employee Plan has occurred, and no Lien in
favor of the PBGC or an Employee Plan has arisen, during such five-year period.
The present value of all accrued benefits under each Employee Plan (based on
those assumptions used to fund such Employee Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Employee Plan allocable to
such accrued benefits by a material amount. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (i) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (ii) except as set forth in Schedule 4.15, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options or other equity-based awards or
compensation granted to employees or directors and directors’ qualifying shares)
of any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as set forth on Schedule 4.15 or as created by the Loan Documents.

4.16 Use of Proceeds. The proceeds of the Loans shall be used to finance a
portion of the Acquisition, to pay fees and expenses incurred in connection with
the Transaction and for general corporate purposes of the Borrower and its
Subsidiaries.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any

 

-56-



--------------------------------------------------------------------------------

Materials of Environmental Concern, in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Group Member have knowledge that any such notice will be received
or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties or in relation to the Business in violation of, or in a
manner or to a location that would be reasonably likely to result in liability
under, any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Group Member, threatened, under any Environmental
Law to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release of Materials of Environmental Concern at or from
the Properties, or arising from or related to the operations of any Group Member
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

(f) the Properties, all operations at the Properties and the Business are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. Taken as a whole, no statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other certificate furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, or the
securities law disclosure

 

-57-



--------------------------------------------------------------------------------

documents of the Borrower and of ATI available on EDGAR and SEDAR, respectively,
as of the Closing Date (other than projections and the Pro Forma Financial
Statements), for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained herein or therein not misleading. The projections and Pro Forma
Financial Statements are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable as of the dates set
forth therein, it being recognized by the Lenders that such financial
information as it relates to the Pro Forma Financial Statements or future events
is not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the results set forth
therein by a material amount.

4.19 Security Documents. The Collateral Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Equity Interests described in the
Collateral Agreement, when stock certificates representing such Pledged Equity
Interests are delivered to the Collateral Agent or its bailee, and in the case
of the other Collateral described in the Collateral Agreement, when financing
statements and other filings specified on Schedule 4.19 in appropriate form are
filed in the offices specified on Schedule 4.19 and the other actions specified
in Section 4.3 of the Collateral Agreement are taken, the Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Equity Interests, Liens permitted by Section 7.2).

4.20 Solvency. Each Loan Party is, and after giving effect to the Acquisition
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be, Solvent.

4.21 Anti-Terrorism Laws. (a) No Loan Party or, to the knowledge of any Loan
Party, any of its Affiliates is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

(b) None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Affiliate of any Loan Party or their respective agents acting or benefiting in
any capacity in connection with the Loans or other transactions hereunder, is
any of the following (each a “Blocked Person”):

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

-58-



--------------------------------------------------------------------------------

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(v) a person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

(vi) a person who is affiliated or associated with a person listed above.

(c) No Loan Party, or to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Extension of Credit. The agreement of each Lender to make the
extension of credit requested to be made by it is subject to the satisfaction,
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by each Agent, the Borrower and each Person
that is a Lender as of the Closing Date, (ii) the Collateral Agreement, executed
and delivered by the Borrower and each Subsidiary party thereto, (iii) an
Acknowledgment and Consent in the form attached to the Collateral Agreement,
executed and delivered by each Issuer, if any, that is not a Loan Party,
(iv) any Notes requested by a Lender and (v) the Collateral Trust Agreement,
executed and delivered by each Person party thereto.

 

-59-



--------------------------------------------------------------------------------

(b) Transactions.

(i) The Acquisition shall be consummated (including, without limitation, the
issuance of the New Equity in exchange for Capital Stock of ATI as required by
the Acquisition Agreement) (x) for consideration (including the repayment of
Indebtedness but excluding related fees and expenses) the cash component of
which does not exceed the amount as calculated pursuant to the Acquisition
Agreement, (y) in compliance with law and (z) substantially in accordance with
the Acquisition Documentation, which shall be reasonably satisfactory to the
Lenders (it being agreed that the Acquisition Agreement in effect on July 24,
2006 is satisfactory) and no provision thereof shall have been amended, waived
or otherwise modified or supplemented in any manner materially adverse to the
Lenders without the prior written consent of the Administrative Agent. The
Administrative Agent shall have received copies of each of the Acquisition
Documentation, including any amendments, supplements or modifications with
respect to any of the foregoing, each certified by the Borrower to be true and
correct copies;

(ii) the final terms and conditions of the Acquisition, including, without
limitation, all material legal and tax aspects thereof, shall be (x) as
previously described to the Administrative Agent or (y) otherwise reasonably
satisfactory to the Lenders;

(iii) the ATI Existing Credit Facilities shall have been terminated and all
amounts outstanding thereunder, if any, shall have been (or concurrently with
the making of the Loans, will be) paid in full and all Liens or security
interests related thereto shall have been released, in each case on terms and
conditions reasonably satisfactory to the Administrative Agent, in its sole
discretion; and

(iv) the capital and ownership structure of the Borrower and its Subsidiaries,
after giving effect to the Transaction, shall be reasonably satisfactory to the
Administrative Agent (it being agreed that the capital and ownership structure
reflected in the Acquisition Agreement (without giving effect to any amendment
or modifications thereto) is satisfactory).

(c) Pro Forma Financial Statements; Financial Statements; Projections. The
Lenders shall have received (i) the Pro Forma Financial Statements and other
financial statements described in Section 4.1 reasonably satisfactory in form to
the Administrative Agent and (ii) a projected consolidated balance sheet of the
Borrower and its Subsidiaries, the related consolidated income statements and
statements of projected cash flow, in each case prepared on an annual basis
through the seventh anniversary of the Closing Date, and a description of the
underlying assumptions applicable thereto, which shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
projected financial statements are based on reasonable estimates, information
and assumptions and that such Responsible Officer has no reason to believe that
such projections are incorrect or misleading in any material respect;

 

-60-



--------------------------------------------------------------------------------

(d) Approvals; Requirements of Law.

(i) All material governmental and third party approvals (including
Hart-Scott-Rodino clearance) necessary in connection with the Transaction shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose material
adverse conditions on the Transaction.

(ii) No Requirement of Law shall be applicable to the Borrower or any of its
Subsidiaries, that restrains, prevents or imposes materially adverse conditions
upon the Transactions, the Loan Documents or the transactions contemplated
hereby or thereby.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of each Loan Party
and each Issuer) are located, and such search shall reveal no liens on any of
the assets of any Loan Party or any Issuer except for liens permitted by
Section 7.2 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(f) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all reasonable expenses for which invoices have been presented
(including the reasonable fees and expenses of one legal counsel plus one local
counsel in each relevant jurisdiction), on or before the Closing Date. All such
amounts will be paid with proceeds of the Loans made on the Closing Date and
will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party and each Issuer, dated the Closing Date,
substantially in the form of Exhibit E, with appropriate insertions and
attachments including the certificate of incorporation (or similar document) of
each Loan Party and each Issuer certified by the relevant authority of the
jurisdiction of organization of such Loan Party or Issuer.

(h) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Latham & Watkins LLP, counsel to the Borrower and its
Domestic Subsidiaries, substantially in the form of Exhibit F;

 

-61-



--------------------------------------------------------------------------------

(ii) each legal opinion, if any, delivered in connection with the Acquisition
Agreement, accompanied by a reliance letter in favor of the Lenders; and

(iii) the legal opinion of local counsel in Germany, Singapore, Malaysia and of
such other special and local counsel as may be required by the Administrative
Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(i) Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Collateral Agent pursuant to the Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person except as permitted by
Section 7.2, shall be in proper form for filing, registration or recordation.

(k) Foreign Collateral. The Collateral Agent shall have received executed copies
of all documents necessary or desirable to perfect the Collateral Agent’s Liens
on the Capital Stock of any Foreign Subsidiary granted pursuant to the
Collateral Agreement pursuant to the law of such Foreign Subsidiary’s
jurisdiction of formation.

(l) [Intentionally Omitted].

(m) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit G, executed as of the Closing Date
by the chief financial officer of the Borrower.

 

-62-



--------------------------------------------------------------------------------

(n) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Collateral
Agreement.

(o) Patriot Act, etc. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent.

(p) Representations and Warranties; No Defaults. The Administrative Agent shall
have received a certificate from a Responsible Officer of the Borrower
certifying that (i) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents is true and correct in all material
respects on and as of such date as if made on and as of such date except to the
extent that such representations and warranties relate to an earlier date, in
which case they shall be true and correct as of such earlier date, and (ii) no
Default or Event of Default has occurred and is continuing on such date or after
giving effect to the Transactions.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by Ernst & Young LLP or
other independent certified public accountants of nationally recognized
standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year end audit adjustments).

 

-63-



--------------------------------------------------------------------------------

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein, and except for footnotes in quarterly period financial
statements).

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate, it being understood that such
certificate shall be limited to the items that independent certified accountants
are permitted to cover in such certificates pursuant to their professional
standards and customs of the profession;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a certificate of a Responsible Officer stating that, to the best of
such Responsible Officer’s knowledge, each Loan Party during such period has
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition, contained in
this Agreement and the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default in each case except as
specified in such certificate;

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year shown on a month-by-month basis (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto as of the end of
the following fiscal year), and, as soon as available, significant revisions, if
any, of such budget and projections with respect to such fiscal year
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

(d) if the Borrower is not then a reporting company under the Exchange Act,
within 45 days after the end of each fiscal quarter of the Borrower (or 90 days,
in the case of the last fiscal quarter of any fiscal year), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year;

 

-64-



--------------------------------------------------------------------------------

(e) within five days after the same are sent, copies, or email notifications of
the availability, if available on EDGAR, of all financial statements and reports
that the Borrower sends to the holders of any class of its debt securities or
public equity securities and, within five days after the same are filed, copies,
or email notifications of the availability, if available on EDGAR, of all
financial statements and reports that the Borrower may make to, or file with,
the SEC;

(f) promptly, after any request by the Administrative Agent, any final
“management” letter submitted by such accountants to management in connection
with their annual audit;

(g) (i) within five Business Days after the same are sent or received, copies of
any material notices under the Acquisition Documentation and (ii) five Business
Days before the effectiveness thereof, copies of any amendments or waivers with
respect to the Acquisition Documentation or the Senior Notes Indenture; and

(h) promptly, such additional financial and other information as any Lender may
from time to time reasonably request, including with respect to the Patriot Act.

6.3 Payment of Obligations. Pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, (a) all material taxes, assessments and
governmental charges levied or imposed upon the Borrower or any of its
Subsidiaries or upon the income, profits, capital or Property of the Borrower or
any of its Subsidiaries, and (b) all material lawful claims for labor, materials
and supplies which, if unpaid, might by law become a lien upon the Property of
the Borrower or any of its Subsidiaries; provided, however, that the Borrower
shall not be required to pay or discharge or cause to be paid or discharged any
such tax, assessment, charge or claim whose amount, applicability or validity is
being contested in good faith by appropriate proceedings.

6.4 Maintenance of Existence; Compliance; Acquisition Documents.
(a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.3 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Comply with all Contractual Obligations, its Organizational Documents and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-65-



--------------------------------------------------------------------------------

(c) Enforce all material rights under the Acquisition Documentation.

6.5 Maintenance of Property; Insurance. (a) Keep all material property useful
and necessary in its business in good working order and condition, ordinary wear
and tear, condemnation and casualty excepted, provided that nothing in this
Section 6.5 shall prevent any Group Member from discontinuing the operation or
maintenance of any such property if such discontinuance is, in the reasonable
judgment of the Borrower, desirable in the conduct of the business of the
Borrower and its Subsidiaries taken as a whole and not adverse in any material
respect to the Lenders, and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
property damage and business interruption) as are usually insured against in the
same general area by companies engaged in the same or a similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all material Requirements of Law shall be made of all
financial transactions and matters involving the assets and business of the
Group Members and (b) upon reasonable notice, permit representatives of the
Administrative Agent, the Collateral Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with Responsible Officers of the Group Members and with
their independent certified public accountants.

6.7 Notices. Promptly give notice to the Administrative Agent and, solely in the
case of paragraph (a) of this Section, the Collateral Agent, of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that if
adversely determined could reasonably be expected to have a Material Adverse
Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $50,000,000 or more or which the Borrower reasonably believes
may lead to exposure to the Borrower or a Restricted Subsidiary of $25,000,000
or more and in each case is not covered by insurance, (ii) in which injunctive
or similar relief is sought and which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to

 

-66-



--------------------------------------------------------------------------------

a Plan, the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination or Reorganization of, any Multiemployer Plan
or (ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination or Reorganization of,
any Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

6.8 Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants of the
Borrower or any Restricted Subsidiary, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants of the Borrower or any
Restricted Subsidiary obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 Additional Collateral. (a) With respect to any property or assets acquired
after the Closing Date by any Group Member (other than (x) any property
described in paragraph (c) or (d) below and (y) property acquired by any Foreign
Subsidiary or Unrestricted Subsidiary) as to which the Collateral Agent, for the
benefit of the Secured Parties, does not have a perfected Lien but is required
to pursuant to the terms of the Security Documents, promptly (i) execute and
deliver to the Collateral Agent such amendments to the Collateral Agreement or
such other documents as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property and (ii) take all actions necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Collateral Agreement or by law or as may
be requested by the Collateral Agent.

(b) If any Accounts Receivable are owned or acquired by any Group Member after
the Closing Date (other than Accounts Receivable owned or acquired by Fab 36,
any Excluded Foreign Subsidiary or Unrestricted Subsidiary) as to which the
Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, such Group Member shall promptly (i) execute and deliver to the
Collateral Agent such amendments

 

-67-



--------------------------------------------------------------------------------

or supplements to the Collateral Agreement or such other documents as the
Collateral Agent deems necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in such Accounts
Receivable and (ii) take all actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Accounts Receivable, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Collateral Agreement or by law or as may be requested by the
Collateral Agent; provided that, to the extent all of the Accounts Receivable
owned or acquired by such Group Member derive solely from provision of services
to one or more Group Members, such Group Member shall not be required to comply
with this Section 6.9(b) and provided further that in no event shall any asset
of a Foreign Subsidiary be required to be pledged.

(c) With respect to any new Material Subsidiary (other than an Excluded Foreign
Subsidiary or Unrestricted Subsidiary) created or acquired after the Closing
Date by any Group Member (which shall include any existing Subsidiary that
ceases to be an Excluded Foreign Subsidiary or becomes a Material Subsidiary),
promptly (i) execute and deliver to the Collateral Agent such amendments to the
Collateral Agreement as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Group Member, (ii) deliver to the Collateral
Agent the certificates, if any, representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) if such new Subsidiary owns any
Capital Stock of a Material Subsidiary or any Accounts Receivable, cause such
new Subsidiary (A) to become a party to the Collateral Agreement, (B) to take
such actions necessary or advisable to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected first priority security interest in
the Collateral described in the Collateral Agreement with respect to such new
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Collateral Agreement or by law
or as may be requested by the Collateral Agent and (C) to deliver to the
Collateral Agent a certificate of such Subsidiary, substantially in the form of
Exhibit E, with appropriate insertions and attachments, and (iv) deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent (provided that in no event shall more than
65% of the total voting power of all outstanding Capital Stock of any new
Excluded Foreign Subsidiary be required to be so pledged and in no event shall
any assets of a Foreign Subsidiary be required to be pledged).

(d) With respect to any new Excluded Foreign Subsidiary that is a Material
Subsidiary created or acquired after the Closing Date by any Group Member (other
than by any Group Member that is an Excluded Foreign Subsidiary and including
any existing Excluded Foreign Subsidiary that becomes a Material Subsidiary, but
excluding Unrestricted Subsidiaries), promptly (i) execute and deliver to the
Collateral Agent such

 

-68-



--------------------------------------------------------------------------------

amendments to the Collateral Agreement as the Collateral Agent deems necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any such Group Member (provided that in no
event shall more than 65% of the total voting power of all outstanding Capital
Stock of any such new Subsidiary be required to be so pledged and in no event
shall any assets of a Foreign Subsidiary be required to be pledged),
(ii) deliver to the Collateral Agent the certificates, if any, representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, as the case
may be, and take such other action as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the Collateral Agent’s security interest
therein, including, without limitation, actions to perfect such security
interest in the jurisdiction of formation of such Excluded Foreign Subsidiary,
and (iii) deliver to the Collateral Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

6.10 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Lenders with respect to the Collateral. Upon the exercise by the
Administrative Agent, the Collateral Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
or such Lenders may be required to obtain from the Borrower or any of its
Subsidiaries for such governmental consent, approval, recording, qualification
or authorization.

6.11 Spansion Collateral Account. (a) Promptly upon the request of the
Administrative Agent (but in any event within three Business Days of such
request or such later date to which the Administrative Agent may consent in
writing) (i) establish the Spansion Collateral Account, (ii) execute and deliver
to the Collateral Agent a Pledge Supplement (as defined in the Collateral
Agreement) and (iii) enter into a control agreement satisfactory to the
Collateral Agent with respect to such account and (b) if the Spansion Collateral
Account has been established, deposit any proceeds from the sale by the Borrower
or any of its Subsidiaries of any Capital Stock of Spansion into the Spansion
Collateral Account within ten Business Days from the receipt thereof (except to
the extent such proceeds are paid to the Administrative Agent pursuant to
Section 3.2(c)).

 

-69-



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, directly or indirectly:

7.1 Indebtedness. (a) In the case of the Borrower, Incur any Indebtedness
unless, after giving effect to the application of the proceeds therefrom, no
Default or Event of Default would occur as a consequence of such Incurrence or
be continuing following such Incurrence and either (i) after giving effect to
the Incurrence of such Indebtedness and the application of the proceeds thereof,
the Consolidated Fixed Charge Coverage Ratio would be at least 2.0 to 1.0 or
(ii) such Indebtedness is Permitted Debt.

(b) The term “Permitted Debt” is defined to include the following:

(i) Indebtedness of the Borrower evidenced by the Existing Senior Notes
(excluding any Additional Notes);

(ii) Indebtedness of the Borrower or a Restricted Subsidiary under this
Agreement or any other Loan Document;

(iii) Indebtedness of the Borrower or a Restricted Subsidiary in respect of
Capital Lease Obligations and Purchase Money Debt; provided that (x) the
aggregate principal amount of such Indebtedness does not exceed the Fair Market
Value (on the date of the Incurrence thereof) of the Property acquired,
constructed or leased and (y) the aggregate principal amount of all Indebtedness
Incurred and then outstanding pursuant to this Section 7.1(b)(iii) (together
with all Permitted Refinancing Debt Incurred and then outstanding in respect of
Indebtedness previously Incurred pursuant to this Section 7.1(b)(iii) does not
exceed 7.5% of Total Assets;

(iv) Indebtedness of the Borrower owing to and held by any Restricted Subsidiary
and Indebtedness of a Restricted Subsidiary owing to and held by the Borrower or
any Restricted Subsidiary; provided, that if the Borrower is the obligor on such
Indebtedness Incurred after the Closing Date, then such Indebtedness is
expressly subordinated by its terms to the prior payment in full in cash of the
Loans; provided, however, that any subsequent issue or transfer of Capital Stock
or other event that results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any subsequent transfer of any such Indebtedness
(except to the Borrower or a Restricted Subsidiary) shall be deemed, in each
case, to constitute the Incurrence of such Indebtedness by the issuer thereof
not permitted by this Section 7.1(b)(iv);

 

-70-



--------------------------------------------------------------------------------

(v) Indebtedness of a Restricted Subsidiary outstanding on the date on which
such Restricted Subsidiary is acquired by the Borrower or otherwise becomes a
Restricted Subsidiary (other than Indebtedness Incurred as consideration in, or
to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of transactions pursuant to which such
Restricted Subsidiary became a Subsidiary of the Borrower or was otherwise
acquired by the Borrower or in contemplation of such transaction or series of
transactions);

(vi) Indebtedness under Interest Rate Agreements entered into by the Borrower
for the purpose of managing interest rate risk in the ordinary course of the
financial management of the Borrower or any Restricted Subsidiary and not for
speculative purposes;

(vii) Indebtedness under Currency Exchange Protection Agreements entered into by
the Borrower for the purpose of managing currency exchange rate risks in the
ordinary course of business and not for speculative purposes;

(viii) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness
or any other obligation or liability of the Borrower or any Restricted
Subsidiary that the Borrower or such Restricted Subsidiary could otherwise have
Incurred pursuant to this covenant;

(ix) Indebtedness in connection with one or more standby letters of credit or
performance or surety bonds issued by the Borrower in the ordinary course of
business or pursuant to self-insurance obligations and not in connection with
the borrowing of money or the obtaining of advances or credit not to exceed 2.5%
of Total Assets at any time outstanding;

(x) Indebtedness of the Borrower or a Restricted Subsidiary outstanding on the
Closing Date and set forth on Schedule 7.1;

(xi) Indebtedness of the Borrower in an aggregate principal amount outstanding
at any one time not to exceed $200,000,000 which amount can include Guarantees
of Indebtedness of Unrestricted Subsidiaries, provided such Guarantee is
Incurred in compliance with Section 7.5;

(xii) Indebtedness of the Borrower or a Restricted Subsidiary which matures at
least 90 days after the Stated Maturity of the Loans; provided that (x) the
terms thereof are satisfactory to the Administrative Agent and (y) the Net Cash
Proceeds thereof are applied to prepayment of the Loans pursuant to
Section 3.2(b);

 

-71-



--------------------------------------------------------------------------------

(xiii) Attributable Debt incurred in connection with the Austin Facility Sale
and Leaseback Transaction;

(xiv) Indebtedness in connection with one or more standby letters of credit
issued by or for the account of any Restricted Subsidiary (including letters of
credit outstanding on the Closing Date and set forth on Schedule 7.1) in the
ordinary course of business or pursuant to self-insurance obligations and not in
connection with the borrowing of money or the obtaining of advances or credit
not to exceed $40,000,000 at any time outstanding;

(xv) Indebtedness of the Borrower or a Restricted Subsidiary in connection with
the Fab 36 Partnership Agreements in effect on the date hereof;

(xvi) Indebtedness of Fab 36 under the Fab 36 Credit Facility as in effect on
the date hereof; and

(xvii) Permitted Refinancing Debt Incurred in respect of Indebtedness Incurred
pursuant to Section 7.1(a)(i) and Sections 7.1(b) (i), (iii), (v) and (x) above
and this Section 7.1(b)(xvii).

(c) For the purposes of determining compliance with this Section 7.1, in the
event that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xvi) above or is
entitled to be Incurred pursuant to Section 7.1(a)(i) above, the Borrower shall,
in its sole discretion, classify (or later reclassify in whole or in part, in
its sole discretion) such item of Indebtedness in any manner that complies with
this Section 7.1; provided, that any Indebtedness outstanding under Loan
Documents will be treated as Incurred on the Closing Date pursuant to
Section 7.1(b)(ii).

(d) For purposes of determining compliance with any dollar-denominated
restriction on the Incurrence of Indebtedness, with respect to any Indebtedness
which is denominated in a foreign currency, the dollar-equivalent principal
amount of such Indebtedness Incurred pursuant thereto shall be calculated based
on the relevant currency exchange rate in effect on the date that such
Indebtedness was Incurred, and any such foreign-denominated Indebtedness may be
Refinanced or replaced or subsequently Refinanced or replaced in an amount equal
to the dollar equivalent principal amount of such Indebtedness on the date of
such refinancing or replacement whether or not such amount is greater or less
than the dollar equivalent principal amount of the Indebtedness on the date of
initial Incurrence.

 

-72-



--------------------------------------------------------------------------------

7.2 Liens. Incur or suffer to exist any Lien (other than Permitted Liens) upon
any of its Property (including the Capital Stock of a Subsidiary), whether owned
at the Closing Date or thereafter acquired, or any interest therein or any
income or profits therefrom.

7.3 Fundamental Changes. (a) With respect to the Borrower, merge or consolidate
with or into any other Person (other than a merger of a Wholly Owned Restricted
Subsidiary and the Borrower) or sell, transfer, assign, lease, convey or
otherwise dispose of all or substantially all of its Property (other than sales,
transfers, assignments, leases, conveyances or dispositions to a Wholly Owned
Restricted Subsidiary) in any one transaction or series of transactions unless:

(i) the Borrower shall be the surviving Person (the “Surviving Person”) in such
merger or consolidation, or the Surviving Person (if other than the Borrower)
formed by such merger or consolidation or to which such sale, transfer,
assignment, lease, conveyance or disposition is made shall be a corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia;

(ii) the Surviving Person (if other than the Borrower) expressly assumes all of
the obligations of the Borrower under this Agreement and the other Loan
Documents pursuant to supplements to the Loan Documents or other documents or
instruments in form reasonably satisfactory to the Administrative Agent;

(iii) immediately before and after giving effect to such transaction or series
of transactions on a pro forma basis (and treating, for purposes of this
Section 7.3(a)(iii) and Section 7.3(a)(iv) below, any Indebtedness that becomes,
or is anticipated to become, an obligation of the Surviving Person or any
Restricted Subsidiary as a result of such transaction or series of transactions
as having been Incurred by the Surviving Person or such Restricted Subsidiary at
the time of such transaction or series of transactions), no Default or Event of
Default shall have occurred and be continuing;

(iv) immediately after giving effect to such transaction or series of
transactions on a pro forma basis, the Borrower or the Surviving Person, as the
case may be, would be able to Incur at least $1.00 of additional Indebtedness
under Section 7.1(a)(i); and

(v) the Borrower shall deliver, or cause to be delivered, to the Administrative
Agent, in form and substance reasonably satisfactory to the

 

-73-



--------------------------------------------------------------------------------

Trustee, an officers’ certificate and an opinion of counsel, each stating that
such transaction or series of transactions and the supplements to the Loan
Documents, if any, in respect thereto comply with this covenant and that all
conditions precedent herein provided for relating to such transaction or series
of transactions have been satisfied.

(b) The Surviving Person shall succeed to, and be substituted for, and may
exercise every right and power of the Borrower under the Loan Documents;
provided that the predecessor company in the case of (i) a sale, transfer,
assignment, conveyance or other disposition of all or substantially all of its
Property (unless such sale, transfer, assignment, conveyance or other
disposition is of all the Property of the Borrower as an entirety or virtually
as an entirety) or (ii) a lease, shall not be released from any of the
obligations or covenants under the Loan Documents, including with respect to the
payment of the Obligations.

7.4 Asset Sales. Consummate any Asset Sale unless (a) the Borrower or such
Restricted Subsidiary receives consideration at the time of such Asset Sale at
least equal to the Fair Market Value of the Property subject to such Asset Sale,
(b) at least 75% of the consideration paid to the Borrower or such Restricted
Subsidiary in connection with such Asset Sale is in the form of cash or Cash
Equivalents, (c) the Net Available Cash from such Asset Sale is applied pursuant
to Section 3.2(c), and (d) the Borrower delivers a certificate of a Responsible
Officer to the Administrative Agent certifying that such Asset Sale complies
with the foregoing Sections 7.4(a) and (b); provided that, in each case, (i) if
any Accounts Receivable are disposed of in any manner to the Borrower or a
Restricted Subsidiary, either the Borrower or such Restricted Subsidiary shall
comply with the provisions of Section 6.9 so that the Collateral Agent maintains
a first priority perfected Lien on such Accounts Receivable and (ii) any
disposition of Intellectual Property by a Subsidiary to the Borrower or by the
Borrower or a Subsidiary to a Subsidiary shall be (x) in the ordinary course of
business or (y) in connection with tax planning or tax optimization; and
provided further that Fab 36 shall not be required to comply with this
Section 7.4 to the extent such compliance is prohibited under the Fab 36 Credit
Facility. The Borrower may consummate the Austin Facility Sale and Leaseback
Transaction; provided that the Net Available Cash from the Austin Facility Sale
and Leaseback Transaction is applied pursuant to Section 3.2(c).

7.5 Restricted Payments. (a) Make any Restricted Payment if at the time of, and
after giving effect to, such proposed Restricted Payment:

(i) a Default or Event of Default shall have occurred and be continuing;

(ii) the Borrower could not Incur at least $1.00 of additional Indebtedness
pursuant to Section 7.1(a)(i); or

 

-74-



--------------------------------------------------------------------------------

(iii) the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made since the Closing Date (the amount of any Restricted
Payment, if made other than in cash, to be based upon Fair Market Value at the
time of such Restricted Payment) would exceed an amount equal to the sum of:

(v) 50% of the aggregate amount of Consolidated Net Income accrued during the
period (treated as one accounting period) from the beginning of the fiscal
quarter during which the Closing Date occurs to the end of the most recently
ended fiscal quarter for which financial statements were delivered to the
Administrative Agent pursuant to Section 6.1 (or if the aggregate amount of
Consolidated Net Income for such period shall be a deficit, minus 100% of such
deficit), plus

(w) 100% of Capital Stock Sale Proceeds, plus

(x) the sum of:

(A) the aggregate net cash proceeds received by the Borrower or any Restricted
Subsidiary from the issuance or sale after the Closing Date of convertible or
exchangeable Indebtedness or Disqualified Stock that has been converted into or
exchanged for Capital Stock (other than Disqualified Stock) of the Borrower, and

(B) the aggregate amount by which Indebtedness (other than Subordinated
Obligations) of the Borrower or any Restricted Subsidiary is reduced on the
Borrower’s consolidated balance sheet on or after the Closing Date upon the
conversion or exchange of any such Indebtedness issued or sold on or prior to
the Closing Date that is convertible or exchangeable for Capital Stock (other
than Disqualified Stock) of the Borrower,

excluding, in the case of clause (A) or (B):

(1) any such Indebtedness issued or sold to the Borrower or a Subsidiary of the
Borrower or an employee stock ownership plan or trust established by the
Borrower or any such Subsidiary for the benefit of their employees,

 

-75-



--------------------------------------------------------------------------------

(2) the aggregate amount of any cash or other Property (other than Capital Stock
of the Borrower which is not Disqualified Stock) distributed by the Borrower or
any Restricted Subsidiary upon any such conversion or exchange, and

(3) the aggregate amount of proceeds of such Indebtedness or Disqualified Stock
that is required to be applied to prepay the Loans pursuant to Section 3.2, plus

(y) an amount equal to the sum of:

(A) to the extent that any Investment (other than a Permitted Investment) that
was made after the Closing Date is sold for cash or otherwise liquidated or
repaid for cash, the cash return of capital to the Borrower or its Restricted
Subsidiaries with respect to such Investment; and

(B) the portion (proportionate to the Borrower’s equity interest in such
Unrestricted Subsidiary) of the Fair Market Value of the net assets of an
Unrestricted Subsidiary at the time such Unrestricted Subsidiary is designated a
Restricted Subsidiary;

provided, however, that the amounts in (A) and (B) shall not exceed, in the case
of any Person, the amount of Investments previously made (and treated as a
Restricted Payment) by the Borrower or any Restricted Subsidiary in such Person,
plus

(z) $100,000,000.

(b) Notwithstanding the foregoing limitation, the Borrower and its Restricted
Subsidiaries, as applicable, may, so long as no Default or Event of Default has
occurred and is continuing:

(i) pay dividends on its Capital Stock within 60 days of the declaration thereof
if, on the declaration date, such dividends could have been paid in compliance
with this Agreement; provided, however, that such dividend shall be included in
the calculation of the amount of Restricted Payments at the time declared;

(ii) purchase, repurchase, redeem, legally defease, acquire or retire for value
Capital Stock of the Borrower or Subordinated Obligations in exchange for,

 

-76-



--------------------------------------------------------------------------------

or out of the proceeds of the substantially concurrent sale of, Capital Stock of
the Borrower (other than Disqualified Stock and other than Capital Stock issued
or sold to a Subsidiary of the Borrower or an employee stock ownership plan or
trust established by the Borrower or any such Subsidiary for the benefit of
their employees); provided, however, that (x) such purchase, repurchase,
redemption, legal defeasance, acquisition or retirement shall be excluded in the
calculation of the amount of Restricted Payments and (y) the Capital Stock Sale
Proceeds from such exchange or sale shall be excluded from the calculation
pursuant to Section 7.5(a)(iii)(w);

(iii) purchase, repurchase, redeem, legally defease, acquire or retire for value
any Subordinated Obligations in exchange for, or out of the proceeds of the
substantially concurrent sale of, Permitted Refinancing Debt; provided, however,
that such purchase, repurchase, redemption, legal defeasance, acquisition or
retirement shall be excluded in the calculation of the amount of Restricted
Payments;

(iv) repurchase shares of, or options to purchase shares of, common stock of the
Borrower or any of its Subsidiaries from current or former officers, directors
or employees of the Borrower or any of its Subsidiaries (or permitted
transferees of such current or former officers, directors or employees),
pursuant to the terms of agreements (including employment agreements) or plans
(or amendments thereto) approved by the Board of Directors under which such
individuals purchase or sell, or are granted the option to purchase or sell,
shares of such common stock; provided, however, that (x) the aggregate amount of
such repurchases shall not exceed $10,000,000 in any calendar year and (y) at
the time of such repurchase, no other Default or Event of Default shall have
occurred and be continuing (or result therefrom); provided further, however,
that such repurchases shall be excluded in the calculation of the amount of
Restricted Payments;

(v) make payments on intercompany Indebtedness, the Incurrence of which was
permitted pursuant to Section 7.1; provided that such purchase, repurchase,
redemption, legal defeasance, acquisition or retirement shall be excluded in the
calculation of the amount of Restricted Payments made after the Closing Date;

(vi) make cash payments, in lieu of issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for the Capital Stock of the Borrower or a Restricted Subsidiary;
provided that any such payments and dividends shall not be included in the
calculation of the amount of Restricted Payments;

 

-77-



--------------------------------------------------------------------------------

(vii) repurchase Capital Stock to the extent such repurchase is deemed to occur
upon a cashless exercise of stock options or warrants; provided that all such
repurchases and dividends shall not be included in the calculation of the amount
of Restricted Payments and no proceeds in respect of the issuance of Capital
Stock shall be deemed to have been received for the purposes of
Section 7.5(a)(iii)(w);

(viii) repurchase or redeem, for nominal consideration, preferred stock purchase
rights issued in connection with any shareholder rights plan of the Borrower;
provided that any such payments shall not be included in the calculation of the
amount of Restricted Payments;

(ix) make payments to the limited partners (that are not Affiliates of the
Borrower) of AMD Fab 36 KG under the partnership agreements of AMD Fab 36 KG
dated April 21, 2004; provided that the aggregate amount of such payments shall
not exceed the aggregate amount of payments required under the partnership
agreements of AMD Fab 36 KG dated April 21, 2004 as in effect on the date
hereof;

(x) purchase, repurchase, redeem or acquire the interests of the limited
partners (that are not Affiliates of the Borrower) of AMD Fab 36 KG, including
the silent partnership interests and the partnership interests, under the
partnership agreements of AMD Fab 36 KG dated April 21, 2004; provided that the
aggregate purchase price paid in connection with such purchase, repurchase,
redemption or acquisition shall not exceed the aggregate purchase price as
determined under the partnership agreements of AMD Fab 36 KG dated April 21,
2004 as in effect on the date hereof; and

(xi) make other Restricted Payments in an aggregate amount not to exceed
$100,000,000.

7.6 Capital Expenditures. Make or commit to make any Capital Expenditure, except
(a) Capital Expenditures of the Borrower and its Restricted Subsidiaries in the
ordinary course of business not exceeding $2,900,000,000 in fiscal year 2007 and
$2,550,000,000 per each other fiscal year (including fiscal year 2006);
provided, that (i) if the Capital Expenditures for any fiscal year are less than
the amount referred to above, (A) up to 100% of the amount equal to the excess,
if any, of (x) the planned amount of Capital Expenditures for such fiscal year
(the “Budgeted Capital Expenditures”) reflected in the projections delivered by
the Borrower pursuant to Section 5.1(c)(ii) over (y) the actual amount of
Capital Expenditures for such fiscal year may be carried over for expenditure in
the next succeeding fiscal year and (B) up to 50% of the excess of (x) the
amount referred to above over (y) the Budgeted Capital Expenditures for such
fiscal year may be carried over for expenditure in the next succeeding fiscal
year and (ii) Capital Expenditures made pursuant to this clause (a) during any
fiscal year shall be deemed made, first, in respect of amounts permitted for
such fiscal year as provided above and, second, in respect of amounts carried
over from the prior fiscal year pursuant to subclause (i) above and (b) Capital
Expenditures made with the proceeds of any Reinvestment Deferred Amount.

 

-78-



--------------------------------------------------------------------------------

7.7 Limitation on the Issuance and Sale of Capital Stock of Restricted
Subsidiaries. Issue or sell, any shares of Capital Stock of any Restricted
Subsidiary except (a) to the Borrower or a Restricted Subsidiary, (b) issuances
of director’s qualifying shares or sales to foreign nationals of shares of
Capital Stock of any Foreign Subsidiary, to the extent required by applicable
law, (c) if, immediately after giving effect to such issuance or sale, such
Restricted Subsidiary would no longer constitute a Restricted Subsidiary and any
Investment in such Person remaining after giving effect to such issuance or sale
would have been permitted to be made under Section 7.12 if made on the date of
such issuance or sale, or (d) sales of Capital Stock of a Restricted Subsidiary
by the Borrower or a Restricted Subsidiary; provided that the Borrower or such
Restricted Subsidiary applies the Net Available Cash or Net Cash Proceeds of any
such sale in accordance with Sections 3.2.

7.8 Transactions with Affiliates. (a) Conduct any business or enter into or
suffer to exist any transaction or series of related transactions (including the
purchase, sale, transfer, assignment, lease, conveyance or exchange of any
Property or the rendering of any service) with, or for the benefit of, any
Affiliate of the Borrower (an “Affiliate Transaction”), unless:

(i) the terms of such Affiliate Transaction are (x) set forth in writing and
(y) no less favorable to the Borrower or such Restricted Subsidiary, as the case
may be, than those that could be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate of the Borrower;

(ii) if such Affiliate Transaction involves aggregate payments or value in
excess of $25,000,000, the Board of Directors (including at least a majority of
the disinterested members of the Board of Directors) approves such Affiliate
Transaction and in its good faith judgment believes that such Affiliate
Transaction complies with Section 7.8(a)(i)(y) as evidenced by a resolution of
the Board of Directors; and

(iii) if such Affiliate Transaction involves aggregate payments or value in
excess of $50,000,000, the Borrower obtains a written opinion from an
Independent Financial Advisor to the effect that the consideration to be paid or
received in connection with the such Affiliate Transaction is fair, from a
financial point of view, to the Borrower and any relevant Restricted
Subsidiaries.

(b) Notwithstanding the foregoing limitation, the Borrower or any Restricted
Subsidiary may enter into or suffer to exist the following:

(i) any transaction or series of transactions between the Borrower and one or
more Restricted Subsidiaries or between two or more Restricted Subsidiaries;

 

-79-



--------------------------------------------------------------------------------

(ii) any Restricted Payment permitted to be made pursuant to Section 7.5 or any
Permitted Investment;

(iii) any employment, indemnification or other similar agreement or employee
benefit plan entered into by the Borrower or a Restricted Subsidiary with an
employee, officer or director (and payments pursuant thereto) in the ordinary
course of business and consistent with past practice that is not otherwise
prohibited by this Agreement;

(iv) loans and advances to employees made in the ordinary course of business
consistent with past practices of the Borrower or a Restricted Subsidiary, as
the case may be; provided that such loans and advances do not exceed $10,000,000
in the aggregate at any one time outstanding;

(v) payment of reasonable directors’ fees to persons who are not otherwise
Affiliates of the Borrower;

(vi) any issuances of Capital Stock (other than Disqualified Stock) of the
Borrower to Affiliates of the Borrower; and

(vii) agreements (and the transactions contemplated thereunder) in effect on the
Closing Date and any modifications, extensions or renewals thereto that are not
materially less favorable, taken as a whole, to the Borrower or any Restricted
Subsidiary than such agreements as in effect on the Closing Date.

7.9 [Intentionally Omitted]

7.10 Restrictions on Distributions from Restricted Subsidiaries. (a) Create or
otherwise cause or suffer to exist any consensual restriction on the right of
any Restricted Subsidiary to (i) pay dividends, in cash or otherwise, or make
any other distributions on or in respect of its Capital Stock, or pay any
Indebtedness or other obligation owed, to the Borrower or any other Restricted
Subsidiary, (ii) make any loans or advances to the Borrower or any other
Restricted Subsidiary, or (iii) transfer any of its Property to the Borrower or
any other Restricted Subsidiary.

(b) With respect to Section 7.10(a)(i), (ii) and (iii), the foregoing
restrictions will not apply to restrictions which are:

(i) in effect on the Closing Date (including, without limitation, restrictions
pursuant to the Loan Documents and the Senior Notes Indenture);

 

-80-



--------------------------------------------------------------------------------

(ii) relating to Indebtedness of a Restricted Subsidiary existing at the time it
became a Restricted Subsidiary if such restriction was not created in connection
with or in anticipation of the transaction or series of transactions pursuant to
which such Restricted Subsidiary became a Restricted Subsidiary or was acquired
by the Borrower;

(iii) that result from the Refinancing of Indebtedness Incurred pursuant to an
agreement referred to in Section 7.10(b)(i) or (ii) above or in clause (c)(i) or
(ii) below, provided such restrictions are not materially less favorable, taken
as a whole, to the Lenders than those under the agreement evidencing the
Indebtedness so Refinanced;

(iv) relating to Indebtedness incurred after the Closing Date, so long as such
restrictions (x) are not materially less favorable, taken as whole, to the
Lenders than those restrictions in effect on the Closing Date pursuant to the
Loan Documents or (y) relate to Indebtedness incurred pursuant to
Section 7.1(b)(iii), so long as the respective restrictions apply only to
specific Property or projects financed with the respective Incurrence of
Indebtedness and/or to any Subsidiary substantially of all whose assets consist
of Property or a project financed with proceeds of such Indebtedness;

(v) existing under or by reason of applicable law or governmental regulation; or

(vi) that constitute customary restrictions contained in joint venture
agreements, asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements entered into in good faith and not
otherwise prohibited by the Loan Documents.

(c) With respect to Section 7.10(a)(iii) only, the foregoing restrictions will
not apply to restrictions which are:

(i) relating to Indebtedness that is permitted to be Incurred and secured by a
Permitted Lien pursuant to Sections 7.1 and 7.2 that limit the right of the
debtor to dispose of the Property securing such Indebtedness;

(ii) encumbering Property at the time such Property was acquired by the Borrower
or any Restricted Subsidiary, so long as such restrictions relate solely to the
Property so acquired and were not created in connection with or in anticipation
of such acquisition;

 

-81-



--------------------------------------------------------------------------------

(iii) resulting from customary provisions restricting subletting or assignment
of leases or customary provisions in other agreements that restrict assignment
of such agreements or rights thereunder;

(iv) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; or

(v) customary restrictions contained in asset sale agreements limiting the
transfer of such Property pending the closing of such sale.

7.11 Lines of Business. With respect to the Borrower and its Restricted
Subsidiaries, enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its Restricted
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Acquisition) and any Related Business.

7.12 Designation of Restricted and Unrestricted Subsidiaries. (a) The Board of
Directors may designate any Subsidiary (other than a Material Subsidiary that
was designated a Restricted Subsidiary on the Closing Date) of the Borrower to
be an Unrestricted Subsidiary if:

(i) either (x) the Borrower or a Restricted Subsidiary, as the case may be, is
permitted to make an Investment in such Subsidiary equal to the sum of the
(A) Fair Market Value of the Capital Stock of such Subsidiary plus (B) the
amount of any Indebtedness owed by such Subsidiary to the Borrower, in each case
pursuant to Section 7.5(a) or (y) such Investment constitutes a Permitted
Investment;

(ii) immediately after giving pro forma effect to such designation, the Borrower
could Incur at least $1.00 of additional Indebtedness pursuant to
Section 7.1(a)(i); and

(iii) such Subsidiary does not own any Capital Stock or Indebtedness of, or own
or hold any Lien on any Property of, the Borrower or any Restricted Subsidiary
and does not have any Indebtedness other than Non-Recourse Debt.

Unless so designated as an Unrestricted Subsidiary, any Person that becomes a
Subsidiary of the Borrower will be classified as a Restricted Subsidiary;
provided, however, that such Subsidiary shall not be designated a Restricted
Subsidiary and shall be automatically classified as an Unrestricted Subsidiary
if such Person is a Subsidiary of an Unrestricted Subsidiary.

 

-82-



--------------------------------------------------------------------------------

(b) Except as provided in Section 7.12(a), no Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary, and neither the Borrower nor any
Restricted Subsidiary shall at any time be directly or indirectly liable for any
Indebtedness (other than Indebtedness pursuant to this Agreement) that provides
that the holder thereof may (with the passage of time or notice or both) declare
a default thereon or cause the payment thereof to be accelerated or payable
prior to its Stated Maturity upon the occurrence of a default with respect to
any Indebtedness, Lien or other obligation of any Unrestricted Subsidiary
(including any right to take enforcement action against any such Unrestricted
Subsidiary).

(c) The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if, immediately after giving pro forma effect to such
designation, (i) the Borrower could Incur at least $1.00 of additional
Indebtedness pursuant to Section 7.1(a)(i) and (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

(d) Any such designation or redesignation by the Board of Directors will be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a resolution of the Board of Directors giving effect to such designation or
redesignation and a certificate of a Responsible Officer that (i) certifies that
such designation or redesignation complies with this Section 7.12 and (ii) gives
the effective date of such designation or redesignation, such certificate to be
delivered to the Administrative Agent at least 5 days prior to the effective
date of such designation or redesignation.

7.13 Amendments to Certain Documents. (a) Amend, supplement or otherwise modify
(pursuant to a waiver or otherwise) the terms and conditions of the Acquisition
Documentation except for any such amendment, supplement or modification that
(x) becomes effective after the Closing Date and (y) could not reasonably be
expected to have a Material Adverse Effect.

(b) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
any Organizational Document in a manner that could reasonably be expected to
have a Material Adverse Effect.

(c) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the Senior Notes Indenture in any manner that could reasonably be expected to be
adverse to the interests of the Lenders.

(d) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
any intercompany Indebtedness owed by Fab 36 to the Borrower or any Restricted
Subsidiary in any manner that would result in the assignment or transfer of the
right to payment with respect to such Indebtedness to any other Person.

 

-83-



--------------------------------------------------------------------------------

7.14 Limitations on Guarantees of Indebtedness by Restricted Subsidiaries. With
respect to the Borrower, permit any of its Wholly-Owned Restricted Subsidiaries
(and non-Wholly-Owned Restricted Subsidiaries if such non-Wholly-Owned
Restricted Subsidiaries guarantee other capital markets debt securities), other
than a Foreign Subsidiary, to guarantee the payment of any Indebtedness of the
Borrower or any other Restricted Subsidiary unless such Restricted Subsidiary
within 30 days executes and delivers to the Administrative Agent (a) a guarantee
agreement satisfactory to the Administrative Agent pursuant to which such
Subsidiary Guarantees the Obligations, (b) an opinion of counsel of such
Subsidiary satisfactory to the Administrative Agent, and (c) if not previously
delivered to the Administrative Agent, a certificate of such Subsidiary,
substantially in the form of Exhibit E, with appropriate insertions and
attachments.

7.15 Accounting Changes. Make any material change in accounting policies or
reporting practices, except as required or permitted by GAAP.

7.16 Consolidated Net Senior Secured Leverage Ratio. Permit the Consolidated Net
Senior Secured Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Company to exceed 2.25 to 1.00.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause of Section 6.4(a) (with respect to the Borrower
only), Section 6.7(a), 6.11 or Section 7 of this Agreement or Sections 5.6(i)
and (ii) and 5.8(b) of the Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as

 

-84-



--------------------------------------------------------------------------------

provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice of such default to the
Borrower from the Administrative Agent or the Required Lenders; or

(e) the Borrower or any Restricted Subsidiary defaults in making any payment of
any principal of any Material Indebtedness (including any Guarantee) on the
scheduled or original due date with respect thereto; or defaults in making any
payment of any interest on any such Material Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such Material
Indebtedness was created; or defaults in the observance or performance of any
other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Material Indebtedness constituting a Guarantee) to become
payable; provided that if a default, event or condition described in this
paragraph has been waived by the holder or beneficiary of such Indebtedness
pursuant to the terms of the instrument or agreement evidencing, securing or
relating to such Indebtedness, such default, event or condition shall not
constitute an Event of Default; or

(f) (i) the Borrower or any Significant Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts except
as permitted by Section 7.3, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any Significant Subsidiary
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Borrower or any Significant Subsidiary any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any
Significant Subsidiary any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distrait or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any Significant Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any
Significant Subsidiary shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

 

-85-



--------------------------------------------------------------------------------

(g) (i) the Borrower or any Significant Subsidiary or any Commonly Controlled
Entity shall engage in any “prohibited transaction” (as defined in Section 406
of ERISA or Section 4975 of the Code), involving any Plan, for which a statutory
or class exemption is not available or a private exemption has not previously
been obtained from the U.S. Department of Labor, (ii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Employee Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee shall not have been corrected, if correctable, within
30 days after notice thereof to the Borrower by any Agent and, when taken
together with all such Reportable Events or such other events set forth in this
clause (g), results in liability of the Borrower or any Restricted Subsidiary in
an aggregate amount exceeding $50,000,000, (iii) any Employee Plan shall
terminate for purposes of Title IV of ERISA in which the then current value of
such Employee Plan’s vested benefits exceeds the then current value of assets
allocable to such benefits in such Employee Plan by more than $50,000,000, or
(iv) the Borrower, any Restricted Subsidiary or any Commonly Controlled Entity
shall incur withdrawal liability in an annual amount exceeding $50,000,000 in
connection with a withdrawal from, or the Reorganization of, a Multiemployer
Plan; or

(h) one or more judgments or decrees shall be entered against the Borrower or
any Significant Subsidiary involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $50,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents with respect to a
material portion of the Collateral shall cease to be enforceable and of the same
effect and priority purported to be created thereby or any Loan Party or any
Affiliate of any Loan Party shall so assert; or

(j) a Change of Control shall have occurred;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower,

 

-86-



--------------------------------------------------------------------------------

declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. (a) Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Loan
Documents (including the Collateral Trust Agreement), and each such Lender
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

(b) Each Lender hereby irrevocably designates and appoints Wells Fargo Bank,
N.A. as Collateral Agent of such Person and of each other Secured Party to act
as such under this Agreement, the Collateral Agreement, the Collateral Trust
Agreement and the other Loan Documents, and each Lender irrevocably authorizes
the Collateral Agent, in such capacity, to take such action on its behalf and on
behalf of the other Secured Parties as are necessary or advisable with respect
to the Collateral under this Agreement or any of the other Loan Documents,
together with such powers as are reasonably incidental thereto. The Collateral
Agent hereby accepts such appointment. Each Lender agrees and acknowledges that
the Collateral Agent, in addition to being appointed by and acting on behalf of
the Lenders hereto, is also, as of the date hereof, being appointed by and
acting on behalf of Wells Fargo Bank, N.A., as trustee (the “Trustee”) under the
Senior Notes Indenture and that, accordingly, the Collateral Agent is agent of
and is acting for and on behalf of the Lenders and, in addition, the Trustee. In
addition, each Lender and each Agent authorizes the Collateral Agent to execute
on its behalf any of the Security Documents from time to time, including,
without limitation, (i) a share pledge agreement over shares in AMD Saxony
Holding GmbH and (ii) a parallel debt agreement creating a parallel debt owed by
Borrower to the Collateral Agent in the aggregate amount of the Obligations for
purposes of Collateral granted or to be granted under German law, and to ratify
any previous execution by itself or a third party as agent without power of
representation.

9.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
and shall be

 

-87-



--------------------------------------------------------------------------------

entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys in fact selected by it with reasonable care. Each Agent shall be
released from the restrictions of Section 181 German Civil Code (BGB,
Bürgerliches Gesetzbuch) and shall be authorized to delegate its power of
attorney granted under this Agreement including the release from the
restrictions of Section 181 German Civil Code.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by such Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Agents shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders and
including, in the case of the Collateral Agent, where such documents provide
that the Collateral Agent is to act at the direction of the Administrative Agent
as Control Party), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received

 

-88-



--------------------------------------------------------------------------------

notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys in fact or Affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or Affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such

 

-89-



--------------------------------------------------------------------------------

Agent under or in connection with any of the foregoing; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Agents. (a) The Administrative Agent may resign as Administrative
Agent upon 10 days’ notice to the Lenders and the Borrower. Such resignation
shall take effect immediately unless otherwise indicated by the Required
Lenders. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be (unless an Event of Default under Section 9(a) or 9(f)
with respect to the Borrower shall have occurred and be continuing) subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

(b) The Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender.

 

-90-



--------------------------------------------------------------------------------

(c) The Collateral Agent may resign or be removed as set forth in Section 5.6 of
the Collateral Trust Agreement.

9.10 Agents Generally. Except as expressly set forth herein, no Agent shall have
any duties or responsibilities hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity or the date of any schedule
amortization payment of any Loan or reduce the stated rate of any interest or
forgive or reduce any interest or fee payable hereunder (except in connection
with the waiver of applicability of any post-default increase in interest rates,
which waiver shall be effective with the consent of the Required Lenders), in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents (except as specifically permitted by this
Agreement), or release all or substantially all of the Collateral, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 9 without the written consent of each Agent adversely
affected thereby; (v) amend, modify or waive any provision of Section 10.6 to
further restrict any Lender’s ability to assign or otherwise transfer its or
obligations hereunder without the written consent of all Lenders; and
(vi) amend, modify or waive any provision of any Security Document so as to
alter the ratable treatment of the Borrower Hedge Agreement Obligations and
Borrower Credit Agreement Obligations (each as defined in the Collateral
Agreement) in a manner adverse to any Qualified Counterparty with Obligations
then outstanding without the written consent of any such Qualified Counterparty.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

-91-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower solely (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders; provided that (a) no such amendment shall permit the Additional
Extensions of Credit to share ratably with or with preference to the Loans in
the application of mandatory prepayments without the consent of the Required
Lenders and (b) no Lenders shall have any obligation to provide such Additional
Extensions of Credit.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Loans (as defined below) to permit the
refinancing of all outstanding Loans (“Refinanced Loans”) with a replacement
Loan tranche hereunder (“Replacement Loans”), provided that (a) the aggregate
principal amount of such Replacement Loans shall not exceed the aggregate
principal amount of such Refinanced Loans, (b) the Applicable Margin for such
Replacement Loans shall not be higher than the Applicable Margin for such
Refinanced Loans, (c) the weighted average life to maturity of such Replacement
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Loans at the time of such refinancing and (d) all other terms
applicable to such Replacement Loans shall be substantially identical to, or
less favorable to the Lenders providing such Replacement Loans than, those
applicable to such Refinanced Loans, except to the extent necessary to provide
for covenants and other terms applicable to any period after the latest final
maturity of the Loans in effect immediately prior to such refinancing. Any such
refinancing shall be subject to the provisions of Section 3.1(b), if applicable.

10.2 Notices. (a) All notices and other communications provided for hereunder
shall be either (i) in writing (including telecopy or e-mail communication) and
mailed, telecopied or delivered or (ii) as and to the extent set forth in
Section 10.2(b) and in the proviso to this Section 10.2(a), in an electronic
medium and as delivered as set forth in Section 10.2(b) if to the Borrower, at
its address at One AMD Place, Sunnyvale, California 94088, Attention: Chief
Financial Officer; if to the Collateral Agent, at its address at MAC N9303-120,
Sixth Street and Marquette Avenue, Minneapolis, MN 55479, Attention: AMD
Collateral Agent, e-mail Address: lynn.m.steiner@wellsfargo.com; and if to the
Administrative Agent, at its address at One Pierrepont Plaza, 7th Floor, 300
Cadman Plaza West, Brooklyn, NY 11201, Attention: Larry Benison , E-mail
Address: larry.benison@morganstanley.com, with a copy to Morgan Stanley Senior
Funding, Inc., 1585 Broadway, New York, NY 10036, Attention: Andrew Earls, Email
Address: andrew.earls@morganstanley.com; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties; provided, however, that materials and information described in
Section 10.2(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent. All such notices and other communications shall, when
mailed, be effective four days after having been mailed, and when telecopied or
E-mailed, be effective when

 

-92-



--------------------------------------------------------------------------------

properly transmitted, except that notices and communications to any Agent
pursuant to Sections 2, 3, 5 and 9 shall not be effective until received by such
Agent. Delivery by telecopier of an executed counterpart of a signature page to
any amendment or waiver of any provision of this Agreement or the Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrower. In addition, the Borrower agrees to continue to provide
the Communications to the Agent in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent. The Borrower
further agrees that the Administrative Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar secure electronic transmission system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT

 

-93-



--------------------------------------------------------------------------------

OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each Agent for all its reasonable out of pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of one counsel to
such Agent (plus one local counsel in each relevant jurisdiction) and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as such Agent shall deem appropriate, (b) to
pay or reimburse each Lender and Agent for all its costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements

 

-94-



--------------------------------------------------------------------------------

of counsel (including the allocated fees and expenses of in-house counsel) to
each Lender and of counsel to such Agent, (c) to pay, indemnify, and hold each
Lender and Agent harmless from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Agent and their respective
officers, directors, employees, affiliates, trustees, advisors, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”); provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. The agreements in this Section 10.5 shall survive repayment of
the Loans and all other amounts payable hereunder.

Notwithstanding anything herein to the contrary, all references to the
Collateral Agent in this Section 10.5 shall include the Collateral Agent to the
extent it is acting on behalf of Wells Fargo Bank, N.A. (together with its
successors and assigns), as trustee under the Senior Notes Indenture.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

-95-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of (x) except in the case of assignments by the Administrative
Agent, the Borrower; provided that no Event of Default has occurred and is
continuing and (y) the Administrative Agent; provided that neither such consent
shall be required in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment effected by the Administrative Agent in
connection with the initial syndication of the Commitments or an assignment of
the entire remaining amount of the assigning Lender’s Commitments or Loans, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless the Administrative Agent otherwise consent; provided that
such amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) [Intentionally Deleted]

(C) except in the case of assignments pursuant to clause (iii) below, the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an administrative questionnaire.

(iii) Notwithstanding anything in this Section 10.6 to the contrary, a Lender
may assign any or all of its rights hereunder to an Affiliate of such Lender or
an Approved Fund without (a) providing any notice (including, without
limitation, any administrative questionnaire) to the Administrative Agent or any
other Person or (b) delivering an executed Assignment and Assumption to the
Administrative Agent; provided that (A) such assigning Lender shall remain
solely responsible to the other parties hereto for the performance of its
obligations under this Agreement, (B) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such assigning
Lender in connection with such assigning Lender’s rights and obligations under
this Agreement until an Assignment and Assumption and an administrative
questionnaire have been delivered to the Administrative Agent, (C) the failure
of such assigning Lender to deliver an Assignment and Assumption or

 

-96-



--------------------------------------------------------------------------------

administrative questionnaire to the Administrative Agent or any other Person
shall not affect the legality, validity or binding effect of such assignment and
(D) an Assignment and Assumption between an assigning Lender and its Affiliate
or Approved Fund shall be effective as of the date specified in such Assignment
and Assumption.

(iv) Except as otherwise provided in clause (iii) above, subject to acceptance
and recording thereof pursuant to paragraph (b)(iv) below, from and after the
effective date specified in each Assignment and Assumption the Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.9, 3.10, 3.11 and 10.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(v) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Subject to the penultimate sentence of this Section 10.6(b)(v), the
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In the
case of an assignment to an Affiliate of a Lender or an Approved Fund pursuant
to Section 10.6(b)(iii), as to which an Assignment and Assumption and an
administrative questionnaire are not delivered to the Administrative Agent, the
assigning Lender shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register (a “Related Party Register”) comparable to
the Register on behalf of the Borrower. The Register or Related Party Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(vi) Except as otherwise provided in clause (iii) above, upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
Assignee, the Assignee’s completed administrative questionnaire

 

-97-



--------------------------------------------------------------------------------

(unless the Assignee shall already be a Lender hereunder) and the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. Except as otherwise provided in
clause (iii) above, no assignment shall be effective for purposes of this
Agreement unless and until it has been recorded in the Register (or, in the case
of an assignment pursuant to clause (iii) above, the applicable Related Party
Register) as provided in this Section 10.6(b).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.9, 3.10 and 3.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.9 or 3.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 3.10 unless such Participant complies with
Section 3.10(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other Person, and may sell or securitize such obligations,
and this Section shall not

 

-98-



--------------------------------------------------------------------------------

apply to any such pledge or assignment of a security interest or to any such
sale or securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. In
addition, notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may (without the consent of the Administrative Agent or the
Borrower) grant a security interest in all or any portion of the Loans owing to
it and the Notes (if any) held by it to the trustee or other representative of
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee or
other representative actually becomes a Lender in compliance with the other
provisions of this Section, (i) no such pledge shall release the pledging Lender
from any of its obligations under this Agreement and (ii) such trustee or other
representative shall not be entitled to exercise any of the rights of a Lender
under this Agreement and the Notes (if any) even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

10.7 Adjustments; Set off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders, if any Lender (a “Benefited Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any

 

-99-



--------------------------------------------------------------------------------

portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-100-



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

-101-



--------------------------------------------------------------------------------

10.14 Releases of Liens. (a) Notwithstanding anything to the contrary contained
herein or in any other Loan Document, each of the Administrative Agent and the
Collateral Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Borrower having the effect
of releasing any Collateral (i) to the extent necessary to permit consummation
of any transaction not prohibited by any Loan Document or that has been
consented to in accordance with Section 10.1 or (ii) under the circumstances
described in paragraph (b) below.

(b) At such time as the Loans and the other obligations (other than contingent
surviving indemnity obligations in respect of which no claim or demand has been
made and Hedging Obligations under Specified Hedge Agreements)under the Loan
Documents shall have been paid in full, all commitments to extend credit under
the Loan Documents have terminated and the Hedge Obligations owed to any
Qualified Counterparty under the Specified Hedge Agreements shall have either
(i) been paid in full and the Specified Hedge Agreements shall have been
terminated or (ii) secured by a collateral arrangement satisfactory to the
Qualified Counterparty in its sole discretion, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

10.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures for handling its own confidential information;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Agent, any other Lender, any
Affiliate of a Lender or any Approved Fund, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates having a need to know such information for purposes of
allowing the Administrative Agent, Collateral Agent or Lenders to perform their
obligations hereunder, (d) upon the request or demand of any Governmental
Authority, provided the Borrower is given advance written notice (unless such
notice violates applicable laws or internal policies of the applicable Lender)
and only such information is disclosed as is necessary to comply with such
request or demand, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, provided the Borrower is given advance written notice
(unless such notice violates applicable laws or internal policies of the
applicable Lender) and only such information is disclosed as is necessary to
comply with such order, (f) if required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed not in
violation of any agreement to hold in confidence, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document.

 

-102-



--------------------------------------------------------------------------------

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

10.17 Delivery of Addenda. Each initial Lender may become a party to this
Agreement by delivering to the Administrative Agent an addendum duly executed by
such Lender.

10.18 Supplemental Schedules. From time to time, the Borrower shall be permitted
to deliver to the Administrative Agent one or more supplemental Schedules
updating the disclosures set forth on the Schedules hereto and upon such
delivery, such supplemental Schedules shall replace in their entirety such prior
Schedules, as the case may be, provided that such supplemental Schedules are
approved by the Required Lenders. The Administrative Agent shall provide to each
Lender a copy of any supplemental Schedules delivered by the Borrower pursuant
to this Section 10.18.

10.19 Patriot Act Notice. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

10.20 Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Loan Documents, the parties hereto acknowledge
and agree that the Borrower and its Subsidiaries shall be required to take the
actions specified in Schedule 10.20 as promptly as practicable, and in any event
within the time periods set forth in Schedule 10.20 or such other time periods
as the Administrative Agent may agree. The provisions of Schedule 10.20 shall be
deemed incorporated by reference herein as fully as if set forth herein in their
entirety. All provisions of this Agreement and the other Loan Documents
(including, without limitation, all conditions precedent, representations,
warranties, certificates, borrowing notices, covenants, events of default and
other agreements herein and therein) shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above within the time periods required above, rather than as otherwise
provided in the Loan Documents); provided that (a) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 10.20 and (b) all representations and
warranties relating to the Security Documents shall be required to be true
immediately after the actions required to be taken by this Section 10.20 have
been taken (or were required to be taken). The parties hereto acknowledge and
agree that the failure to take any of the actions required above within the
relevant time periods required above shall give rise to an Event of Default
pursuant to this Agreement.

 

-103-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ADVANCED MICRO DEVICES, INC. By:  

/s/ Robert J. Rivet

Name:   Robert J. Rivet Title:   Executive Vice President,
Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Syndication Agent
and Lender By:  

/s/ Andrew Earls

Name:   Andrew Earls Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,
as Collateral Agent By:  

/s/ Lynn M. Steiner

Name:   Lynn M. Steiner Title:   Vice President

[Signature Page to Credit Agreement]